EXHIBIT 10.22

 

 

 

 

 

ANALOGIC 401(k) PLAN

(January 1, 2007 Restatement)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE    1 ARTICLE I DEFINITIONS    2

1.1

   Plan Definitions    2

1.2

   Interpretation    8 ARTICLE II SERVICE    9

2.1

   Special Definitions    9

2.2

   Crediting of Hours of Service    9

2.3

   Limitations on Crediting of Hours of Service    10

2.4

   Department of Labor Rules    10

2.5

   Years of Eligibility Service    11

2.6

   Vesting Service    11

2.7

   Crediting of Hours of Service with Respect to Short “Computation Periods”   
11

2.8

   Crediting of Service on Transfer or Amendment    11

2.9

   Crediting of Service to “Leased Employees”    12 ARTICLE III ELIGIBILITY   
13

3.1

   Eligibility    13

3.2

   Transfers of Employment    13

3.3

   Reemployment    13

3.4

   Notification Concerning New Eligible Employees    13

3.5

   Effect and Duration    13 ARTICLE IV TAX-DEFERRED CONTRIBUTIONS    15

4.1

   Tax-Deferred Contributions    15

4.2

   Amount of Tax-Deferred Contributions    15

4.3

   Automatic Deferral Elections    15

4.4

   Notice of Automatic Deferral Election    16

4.5

   Amendments to Reduction Authorization    16

4.6

   Suspension of Tax-Deferred Contributions    16

4.7

   Resumption of Tax-Deferred Contributions    17

4.8

   Delivery of Tax-Deferred Contributions    17

4.9

   Vesting of Tax-Deferred Contributions    17 ARTICLE V AFTER-TAX AND ROLLOVER
CONTRIBUTIONS    18

5.1

   Prior After-Tax Contributions    18

5.2

   Rollover Contributions    18

5.3

   Vesting of After-Tax Contributions and Rollover Contributions    18

 

i



--------------------------------------------------------------------------------

ARTICLE VI EMPLOYER CONTRIBUTIONS    19

6.1

   Contribution Period    19

6.2

   Discretionary Contributions    19

6.3

   Allocation of Discretionary Contributions    19

6.4

   Qualified Non-elective Contributions    21

6.5

   Allocation of Qualified Non-elective Contributions    21

6.6

   Amount and Allocation of Regular Matching Contributions    22

6.7

   Limit on Tax-Deferred Contributions Matched    22

6.8

   True Up Matching Contributions    23

6.9

   Qualified Matching Contributions    23

6.10

   Verification of Amount of Employer Contributions by the Sponsor    23

6.11

   Payment of Employer Contributions    23

6.12

   Allocation Requirements for Employer Contributions    23

6.13

   Vesting of Employer Contributions    24

6.14

   Election of Former Vesting Schedule    24 ARTICLE VII LIMITATIONS ON
CONTRIBUTIONS    25

7.1

   Definitions    25

7.2

   Code Section 402(g) Limit    28

7.3

   Distribution of Excess Deferrals    29

7.4

   Limitation on Tax-Deferred Contributions of Highly Compensated Employees   
29

7.5

   Determination and Allocation of Excess Tax-Deferred Contributions Among
Highly Compensated Employees    31

7.6

   Distribution of Excess Tax-Deferred Contributions    32

7.7

   Limitation on Matching Contributions of Highly Compensated Employees    32

7.8

   Determination and Allocation of Excess Matching Contributions Among Highly
Compensated Employees    33

7.9

   Distribution of Excess Contributions    34

7.10

   Multiple Use Limitation    35

7.11

   Treatment of Forfeited Matching Contributions    35

7.12

   Determination of Income or Loss    36

7.13

   Code Section 415 Limitations on Crediting of Contributions and Forfeitures   
36

7.14

   Application of Code Section 415 Limitations Where Participant is Covered
Under Another Qualified Defined Contribution Plan    37

7.15

   Scope of Limitations    38 ARTICLE VIII TRUST FUNDS AND ACCOUNTS    39

8.1

   General Fund    39

8.2

   Investment Funds    39

8.3

   Loan Investment Fund    39

 

ii



--------------------------------------------------------------------------------

8.4

   Income on Trust    39

8.5

   Accounts    39

8.6

   Sub-Accounts    40 ARTICLE IX LIFE INSURANCE CONTRACTS    41

9.1

   No Life Insurance Contracts    41 ARTICLE X DEPOSIT AND INVESTMENT OF
CONTRIBUTIONS    42

10.1

   Future Contribution Investment Elections    42

10.2

   Deposit of Contributions    42

10.3

   Election to Transfer Between Funds    42

10.4

   404© Protection    43 ARTICLE XI CREDITING AND VALUING ACCOUNTS    44

11.1

   Crediting Accounts    44

11.2

   Valuing Accounts    44

11.3

   Plan Valuation Procedures    44

11.4

   Finality of Determinations    45

11.5

   Notification    45 ARTICLE XII LOANS    46

12.1

   Application for Loan    46

12.2

   Reduction of Account Upon Distribution    46

12.3

   Requirements to Prevent a Taxable Distribution    46

12.4

   Administration of Loan Investment Fund    48

12.5

   Default    49

12.6

   Deemed Distribution Under Code Section 72(p)    49

12.7

   Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)    50

12.8

   Special Rules Applicable to Loans    50

12.9

   Loans Granted Prior to Amendment    51 ARTICLE XIII WITHDRAWALS WHILE
EMPLOYED    52

13.1

   Non-Hardship Withdrawals of After-Tax Contributions    52

13.2

   Non-Hardship Withdrawals of Rollover Contributions from B-K Medical Plan   
52

13.3

   Non-Hardship Withdrawals of Amounts Transferred from Siemens Savings Plan   
52

13.4

   Age Fifty-Nine and One-Half (59 1/2) Withdrawals    52

13.5

   Overall Limitations on Non-Hardship Withdrawals    53

13.6

   Hardship Withdrawals    53

13.7

   Hardship Determination    53

13.8

   Satisfaction of Necessity Requirement for Hardship Withdrawals    54

13.9

   Conditions and Limitations on Hardship Withdrawals    55

 

iii



--------------------------------------------------------------------------------

13.10

   Order of Withdrawal from a Participant's Sub-Accounts    55 ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE    56

14.1

   Termination of Employment and Settlement Date    56 ARTICLE XV DISTRIBUTIONS
   57

15.1

   Distributions to Participants    57

15.2

   Distributions to Beneficiaries    57

15.3

   Cash Outs and Participant Consent    57

15.4

   Required Commencement of Distribution    58

15.5

   Reemployment of a Participant    58

15.6

   Restrictions on Alienation    58

15.7

   Facility of Payment    59

15.8

   Inability to Locate Payee    59

15.9

   Distribution Pursuant to Qualified Domestic Relations Orders    59 ARTICLE
XVI FORM OF PAYMENT    60

16.1

   Form of Payment    60

16.2

   Direct Rollover    60

16.3

   Notice Regarding Form of Payment    61 ARTICLE XVII BENEFICIARIES    62

17.1

   Designation of Beneficiary    62

17.2

   Spousal Consent Requirements    62 ARTICLE XVIII ADMINISTRATION    63

18.1

   Authority of the Sponsor    63

18.2

   Discretionary Authority    63

18.3

   Action of the Sponsor    63

18.4

   Designation and Appointment of Administrative Committee    64

18.5

   Reliance on Specialists    65

18.6

   Claims Review Procedure    65

18.7

   Qualified Domestic Relations Orders    66

18.8

   Indemnification    66

18.9

   Actions Binding    67 ARTICLE XIX AMENDMENT AND TERMINATION    68

19.1

   Amendment    68

19.2

   Limitation on Amendment    68

19.3

   Termination    68

19.4

   Reorganization    69

19.5

   Withdrawal of an Employer Upon Ceasing to be Member of Controlled Group    70

 

iv



--------------------------------------------------------------------------------

ARTICLE XX ADOPTION BY OTHER ENTITIES    71

20.1

   Adoption by Related Companies    71

20.2

   Effective Plan Provisions    71 ARTICLE XXI MISCELLANEOUS PROVISIONS    72

21.1

   No Commitment as to Employment    72

21.2

   Benefits    72

21.3

   No Guarantees    72

21.4

   Expenses    72

21.5

   Precedent    72

21.6

   Duty to Furnish Information    72

21.7

   Merger, Consolidation, or Transfer of Plan Assets    73

21.8

   Back Pay Awards    73

21.9

   Condition on Employer Contributions    73

21.10

   Return of Contributions to an Employer    74

21.11

   Validity of Plan    74

21.12

   Trust Agreement    74

21.13

   Parties Bound    74

21.14

   Application of Certain Plan Provisions    74

21.15

   Merged Plans    75

21.16

   Transferred Funds    75

21.17

   Veterans Reemployment Rights    75

21.18

   Delivery of Cash Amounts    75

21.19

   Written Communications    75 ARTICLE XXII TOP-HEAVY PROVISIONS    77

22.1

   Definitions    77

22.2

   Applicability    79

22.3

   Minimum Employer Contribution    79 APPENDIX TO ANALOGIC 401(K) PLAN    81
SECTION I DEFINITIONS    81

1.1

   Definitions    81

SECTION II GENERAL RULES

   82

2.1

   Effective Date    82

2.2

   Precedence    82

2.3

   Requirements of Treasury Regulations Incorporated    82 SECTION III TIME AND
MANNER OF DISTRIBUTION    82

3.1

   Required Beginning Date    82

3.2

   Death of Participant Before Distributions Begin    82

3.3

   Form of Distribution    83

 

v



--------------------------------------------------------------------------------

SECTION IV REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT'S DEATH    83

4.1

   Death On or After Date Distributions Begin    83

4.2

   Death Before Date Distributions Begin    83

 

vi



--------------------------------------------------------------------------------

PREAMBLE

The Analogic 401(k) Plan, originally effective as of August 1, 1976, is hereby
amended and restated in its entirety. This amendment and restatement shall be
effective as of January 1, 2007. The Plan, as amended and restated hereby, is
intended to qualify as a profit-sharing plan under Code Section 401(a), and
includes a cash or deferred arrangement that is intended to qualify under Code
Section 401(k). The Plan is maintained for the exclusive benefit of eligible
employees and their beneficiaries.

Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. Any provision of
the Plan that restricted or limited withdrawals, loans, or other distributions,
or otherwise required separate accounting with respect to any portion of a
Participant’s Account immediately prior to the later of the effective date of
this amendment and restatement or the date this amendment and restatement is
adopted and the elimination of which would adversely affect the qualification of
the Plan under Code Section 401(a) shall continue in effect with respect to such
portion of the Participant’s Account as if fully set forth in this amendment and
restatement.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Plan Definitions

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:

An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects such Participant’s interest in the Trust and any
Sub-Accounts maintained thereunder, as provided in Article VIII.

The “Administrative Committee” means the committee, if any, appointed by the
Sponsor and designated in accordance with Section 18.1 to act as the
administrator for purposes of ERISA and the plan administrator for purposes of
the Code.

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.

An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.

The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive benefits hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

A Participant’s “Benefit Payment Date” means the first day on which all events
have occurred which entitle the Participant to receive payment of his benefit.

The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

The “Compensation” of a Participant for any period means the wages as defined in
Code Section 3401(a), determined without regard to any rules that limit
compensation included in wages based on the nature or location of the employment
or services performed, and all other payments made to him for such period for
services as an Employee for which his Employer is required to furnish the
Participant a written statement under Code Sections 6041(d), 6051(a)(3), and
6052 (commonly referred to as W-2 earnings).

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Compensation shall not include the following:

 

* severance pay received after December 31, 2006;

* moving expenses;

* reimbursements;

* allowances other than car allowances;

* amounts attributable to bonus shares or other restricted stock awards;

* amounts attributable to the grant, exercise or disposition of any stock
option; or

* any other amounts related to stock transactions.

In addition to the foregoing, Compensation includes any amount that would have
been included in the foregoing description, but for the Participant’s election
to defer payment of such amount under Code Section 125, 402(e)(3), 402(h)(1)(B),
403(b), or 457(b) and certain contributions described in Code Section 414(h)(2)
that are picked up by the Employer and treated as employer contributions.
Effective for Plan Years beginning on and after January 1, 2001, Compensation
shall also include any amount that is not included in the Participant’s taxable
gross income pursuant to Code Section 132(f). For purposes of this paragraph, if
applicable, amounts under a group health plan that a Participant cannot receive
in cash in lieu of coverage under the group health plan because the Participant
cannot certify that he has other health coverage will nevertheless be deemed to
be excluded from the Participant’s taxable income pursuant to Code Section 125.

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed $150,000 (subject to adjustment annually
as provided in Code Sections 401(a)(17)(B) and 415(d); provided, however, that
the dollar increase in effect on January 1 of any calendar year, if any, is
effective for Plan Years beginning in such calendar year). If the Compensation
of a Participant is determined over a period of time that contains fewer than
twelve (12) calendar months, then the annual compensation limitation described
above shall be adjusted with respect to that Participant by multiplying the
annual compensation limitation in effect for the Plan Year by a fraction the
numerator of which is the number of full months in the period and the
denominator of which is twelve (12); provided, however, that no proration is
required for a Participant who is covered under the Plan for less than one
(1) full Plan Year if the formula for allocations is based on Compensation for a
period of at least twelve (12) months.

A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.

A “Discretionary Contribution” means any Employer Contribution made to the Plan
as provided in Article VI, other than Matching Contributions and Qualified
Non-elective Contributions.

An “Eligible Employee” means any Employee who has met the eligibility
requirements of Article III to participate in the Plan.

 

3



--------------------------------------------------------------------------------

The “Eligibility Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as required under Article III.

An “Employee” means any person who is classified by an Employer, in accordance
with its payroll records, as an employee of the Employer, other than any such
person who is either (i) covered by any collective bargaining agreement that
does not specifically provide for coverage under the Plan or (ii) a nonresident
alien who does not receive United States source income. Any individual who is
not treated by an Employer as a common law employee of the Employer shall be
excluded from Plan participation even if a court or administrative agency
determines that such individual is a common law employee and not an independent
contractor.

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX, including B-K Medical Systems, Inc.; AnaSky
Limited, formerly known as SKY Computers, Inc.; Sound Technology, Inc.; and
Anexa Corporation.

An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan as may be provided under Article VI or Article XXII.

An “Enrollment Date” means the first day of each payroll period.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

A “Highly Compensated Employee” means any Employee or former Employee who is a
“highly compensated active employee” or a “highly compensated former employee”
as defined hereunder.

A “highly compensated active employee” includes any Employee who performs
services for an Employer or any Related Company during the Plan Year and who
(i) was a five percent owner at any time during the Plan Year or the “look back
year” or (ii) received “compensation” from the Employers and Related Companies
during the “look back year” in excess of $80,000 (subject to adjustment annually
at the same time and in the same manner as under Code Section 415(d)) and was in
the top paid group of employees for

 

4



--------------------------------------------------------------------------------

the “look back year”. An Employee is in the top paid group of employees if he is
in the top twenty (20) percent of the employees of his Employer and all Related
Companies when ranked on the basis of compensation paid during the “look back
year”.

A “highly compensated former employee” includes any Employee who (1) separated
from service from an Employer and all Related Companies (or is deemed to have
separated from service from an Employer and all Related Companies) prior to the
Plan Year, (2) performed no services for an Employer or any Related Company
during the Plan Year, and (3) was a “highly compensated active employee” for
either the separation year or any Plan Year ending on or after the date the
Employee attained age fifty-five (55), as determined under the rules in effect
under Code Section 414(q) for such separation year or Plan Year.

The determination of who is a Highly Compensated Employee hereunder, including
determinations as to the number and identity of employees in the top paid group,
shall be made in accordance with the provisions of Code Section 414(q) and
regulations issued thereunder.

For purposes of this definition of Highly Compensated Employee, the following
terms have the following meanings:

 

  •  

An employee’s “compensation” means compensation as defined in Code
Section 415(c)(3) and regulations issued thereunder.

 

  •  

The “look back year” means the twelve (12)-month period immediately preceding
the Plan Year.

An “Hour of Service” with respect to a person means each hour, if any, that may
be credited to him in accordance with the provisions of Article II.

An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

A “Matching Contribution” means any Employer Contribution made to the Plan on
account of a Participant’s Tax-Deferred Contributions as provided in Article VI,
including Regular Matching Contributions and True Up Matching Contributions and
any such contribution that is designated by an Employer as a Qualified Matching
Contribution.

The “Normal Retirement Date” of an employee means the date he attains age
sixty-five (65).

 

5



--------------------------------------------------------------------------------

A “Participant” means any person who has an Account in the Trust.

The “Plan” means the Analogic 401(k) Plan, as set forth herein, together with
any and all supplements, schedules and amendments hereto that may be in effect.

A “Plan Year” means the 12-consecutive-month period ending each December 31.

A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization. In addition, a Predecessor Employer includes the
following: B-K Medical Systems, Inc.; AnaSky Limited, formerly known as SKY
Computers, Inc.; Sound Technology, Inc.; and Anexa Corporation.

A “Qualified Matching Contribution” means any Matching Contribution made to the
Plan as provided in Article VI that is one-hundred (100) percent vested when
made and may be taken into account to satisfy the limitations on Tax-Deferred
Contributions made by Highly Compensated Employees under Article VII.

A “Qualified Non-elective Contribution” means any Employer Contribution made to
the Plan as provided in Article VI that is one-hundred (100) percent vested when
made and may be taken into account to satisfy the limitations on Tax-Deferred
Contributions and/or Matching Contributions made by or on behalf of Highly
Compensated Employees under Article VII, other than Qualified Matching
Contributions.

A “Regular Matching Contribution” means any Matching Contribution made to the
Plan at the rate specified in Article VI, other than the following:

 

  •  

a True Up Matching Contribution.

 

  •  

any Matching Contribution characterized by the Employer as a Qualified Matching
Contribution.

A “Related Company” means any corporation or business, other than an Employer,
which is required by Code Section 414 to be aggregated with an Employer.

A Participant’s “Required Beginning Date” means the following:

 

 

•

 

for a Participant who is not a “five (5) percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age seventy and one-half (70 1/2) or (ii) Settlement Date.

 

 

•

 

for a Participant who is a “five (5) percent owner”, April 1 of the calendar
year following the calendar year in which the Participant attains age seventy
and one-half (70 1/2).

 

6



--------------------------------------------------------------------------------

A Participant is a “five (5) percent owner” if he is a five (5) percent owner,
as defined in Code Section 416(i) and determined in accordance with Code
Section 416, but without regard to whether the Plan is top-heavy, for the Plan
Year ending with or within the calendar year in which the Participant attains
age seventy and one-half (70 1/2). The Required Beginning Date of a Participant
who is a “five (5) percent owner” hereunder shall not be redetermined if the
Participant ceases to be a five (5) percent owner as defined in Code
Section 416(i) with respect to any subsequent Plan Year.

A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.

The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

The “Sponsor” means Analogic Corporation, and its successors.

A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account maintained as provided in Article VIII.

A “Tax-Deferred Contribution” means the amount contributed to the Plan on a
Participant’s behalf by his Employer in accordance with Article IV.

A “True Up Matching Contribution” means any Matching Contribution made to the
Plan at the Sponsor’s direction for a Plan Year that when aggregated with the
Regular Matching Contributions made on a Participant’s behalf for the Plan Year
will provide Matching Contributions at the maximum rate specified by the Sponsor
for the Plan Year taking into account the Participant’s Tax-Deferred
Contributions and Compensation for the full Plan Year, other than any such
contribution characterized as a Qualified Matching Contribution.

The “Trust” means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.

The “Trust Agreement” means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.

The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust

 

7



--------------------------------------------------------------------------------

Agreement. The Sponsor may designate a person or persons other than the Trustee
to perform any responsibility of the Trustee under the Plan, other than trustee
responsibilities as defined in ERISA Section 405(c)(3), and the Trustee shall
not be liable for the performance of such person in carrying out such
responsibility except as otherwise provided by ERISA. The term “Trustee” shall
include any delegate of the Trustee as may be provided in the Trust Agreement.

A “Trust Fund” means any fund maintained under the Trust by the Trustee.

A “Valuation Date” means each business day of a Plan Year, including, in the
case of a distribution, the date of distribution.

The “Vesting Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

1.2 Interpretation

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, the plural shall include the singular, the conjunctive shall include the
disjunctive, and the disjunctive shall include the conjunctive.

 

8



--------------------------------------------------------------------------------

ARTICLE II

SERVICE

2.1 Special Definitions

For purposes of this Article, the following terms have the following meanings:

A “computation period” for purposes of determining an employee’s years of
Eligibility Service means (i) the twelve (12)-consecutive-month period beginning
on the first date he completes an Hour of Service, and (ii) each Plan Year
beginning after such date; provided, however, that if an employee first
completed an Hour of Service prior to the effective date of the Plan, a Plan
Year shall not mean any short Plan Year beginning on the effective date of the
Plan, if any, but shall mean any twelve (12)-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

2.2 Crediting of Hours of Service

A person shall be credited with an Hour of Service for:

 

(a) Each hour for which he is paid, or entitled to payment, for the performance
of duties for an Employer, a Predecessor Employer, or a Related Company during
the applicable period; provided, however, that hours compensated at a premium
rate shall be treated as straight-time hours.

 

(b) Subject to the provisions of Section 2.3, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

(c) Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

 

(d)

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited

 

9



--------------------------------------------------------------------------------

 

both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.3.

Except as otherwise specifically provided with respect to Predecessor Employers,
Hours of Service shall not be credited for employment with a corporation or
business prior to the date such corporation or business becomes, or after the
date such corporation or business is no longer, a Related Company.

2.3 Limitations on Crediting of Hours of Service

In the application of the provisions of paragraph (b) of Section 2.2, the
following shall apply:

 

(a) An hour for which a person is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation, or disability insurance laws.

 

(b) Hours of Service shall not be credited with respect to a payment which
solely reimburses a person for medical or medically-related expenses incurred by
him.

 

(c) A payment shall be deemed to be made by or due from an Employer, a
Predecessor Employer, or a Related Company (i) regardless of whether such
payment is made by or due from such employer directly or indirectly, through
(among others) a trust fund or insurer to which any such employer contributes or
pays premiums, and (ii) regardless of whether contributions made or due to such
trust fund, insurer, or other entity are for the benefit of particular persons
or are on behalf of a group of persons in the aggregate.

 

(d) No more than five-hundred and one (501) Hours of Service shall be credited
to a person on account of any single continuous period during which he performs
no duties (whether or not such period occurs in a single “computation period”),
unless no duties are performed due to service with the armed forces of the
United States for which the person retains reemployment rights as provided in
paragraph (c) of Section 2.2.

2.4 Department of Labor Rules

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other

 

10



--------------------------------------------------------------------------------

than the performance of duties and crediting Hours of Service to particular
periods, are hereby incorporated into the Plan by reference.

2.5 Years of Eligibility Service

An employee shall be credited with a year of Eligibility Service for each
“computation period” in which he completes at least one-thousand (1,000) Hours
of Service.

2.6 Vesting Service

Because contributions to the Plan are always one-hundred (100) percent vested,
there shall be no Vesting Service credited under the Plan.

2.7 Crediting of Hours of Service with Respect to Short “Computation Periods”

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short “computation period”:

 

(a) For purposes of this Article, the following terms have the following
meanings:

 

  (i) An “old computation period” means any “computation period” that ends
immediately prior to a change in the “computation period”.

 

  (ii) A “short computation period” means any “computation period” of fewer than
12 consecutive months.

 

(b) For purposes of determining the years of Eligibility Service to be credited
to an Employee, a “computation period” shall not include the “short computation
period”, but shall include the twelve (12)-consecutive-month period ending on
the last day of the “short computation period” and the twelve
(12)-consecutive-month period ending on the first anniversary of the last day of
the “old computation period”; provided, however, that no more than one (1) year
of Eligibility Service shall be credited to an Employee with respect to such
periods.

2.8 Crediting of Service on Transfer or Amendment

Notwithstanding any other provision of the Plan to the contrary, if an Employee
is transferred from employment covered under a qualified plan maintained by an
Employer or a Related Company for which service is credited based on elapsed
time in accordance with Treasury Regulations Section 1.410(a)-7 to employment
covered under the Plan or, prior to amendment, the Plan provided for crediting
of service on the basis of elapsed time in accordance with Treasury Regulations
Section 1.410(a)-7, an affected Employee shall be credited with Eligibility
Service hereunder as provided in Treasury Regulations Section 1.410(a)-7(f)(1).

 

11



--------------------------------------------------------------------------------

2.9 Crediting of Service to “Leased Employees”

Notwithstanding any other provision of the Plan to the contrary, a “leased
employee” working for an Employer or a Related Company (other than an
“excludable leased employee”) shall be considered an employee of such Employer
or Related Company for purposes of Eligibility Service crediting under the Plan,
but shall not be eligible to participate in the Plan. Such “leased employee”
shall also be considered an employee of such Employer or Related Company for
purposes of applying Code Sections 401(a)(3), (4), (7), and (16), and 408(k),
415, and 416.

A “leased employee” means any person who performs services for an Employer or a
Related Company (the “recipient”) (other than an employee of the “recipient”)
pursuant to an agreement between the “recipient” and any other person (the
“leasing organization”) on a substantially full-time basis for a period of at
least one year, provided that such services are performed under primary
direction of or control by the “recipient”. An “excludable leased employee”
means any “leased employee” of the “recipient” who is covered by a money
purchase pension plan maintained by the “leasing organization” which provides
for (i) a nonintegrated employer contribution on behalf of each participant in
such plan equal to at least ten (10) percent of compensation, (ii) full and
immediate vesting, and (iii) immediate participation by employees of the
“leasing organization” (other than employees who perform substantially all of
their services for the “leasing organization” or whose compensation from the
“leasing organization” in each plan year under such plan during the four
(4)-year period ending with the then current plan year is less than $1,000);
provided, however, that “leased employees” do not constitute more than twenty
(20) percent of the “recipient’s” nonhighly compensated work force. For purposes
of this Section, contributions or benefits provided to a “leased employee” by
the “leasing organization” that are attributable to services performed for the
“recipient” shall be treated as provided by the “recipient”.

 

12



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Eligibility

Each Employee who was an Eligible Employee immediately prior to January 1, 2007
shall continue to be an Eligible Employee on January 1, 2007. Each other
Employee shall become an Eligible Employee as of the Enrollment Date coinciding
with or next following the earlier of:

 

(a) the date on which he has completed thirty (30) days of employment as an
Employee, or

 

(b) the date on which he has completed one (1) year of Eligibility Service.

3.2 Transfers of Employment

If a person is transferred directly from employment with an Employer or with a
Related Company in a capacity other than as an Employee to employment as an
Employee, he shall become an Eligible Employee as of the date he is so
transferred if prior to an Enrollment Date coinciding with or preceding such
transfer date he has met the eligibility requirements of Section 3.1. Otherwise,
the eligibility of a person who is so transferred to participate in the Plan
shall be determined in accordance with Section 3.1.

3.3 Reemployment

If a person who terminated employment with an Employer and all Related Companies
is reemployed as an Employee and if he had been an Eligible Employee prior to
his termination of employment, he shall again become an Eligible Employee on the
date he is reemployed. Otherwise, the eligibility of a person who terminated
employment with an Employer and all Related Companies and who is reemployed by
an Employer or a Related Company to participate in the Plan shall be determined
in accordance with Section 3.1 or 3.2.

3.4 Notification Concerning New Eligible Employees

The Sponsor shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

3.5 Effect and Duration

Upon becoming an Eligible Employee, an Employee shall be entitled to make
Tax-Deferred Contributions to the Plan in accordance with the provisions of
Article IV and receive allocations of Employer Contributions in accordance with
the provisions of

 

13



--------------------------------------------------------------------------------

Article VI (provided he meets any applicable requirements thereunder) and shall
be bound by all the terms and conditions of the Plan and the Trust Agreement. A
person shall continue as an Eligible Employee eligible to make Tax-Deferred
Contributions to the Plan and to participate in allocations of Employer
Contributions only for so long as he continues employment as an Employee.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

TAX-DEFERRED CONTRIBUTIONS

4.1 Tax-Deferred Contributions

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
Tax-Deferred Contributions made to the Plan on his behalf by his Employer as
hereinafter provided. An Eligible Employee’s election shall include his
authorization for his Employer to reduce his Compensation and to make
Tax-Deferred Contributions on his behalf. An Eligible Employee who elects not to
have Tax-Deferred Contributions made to the Plan as of the first Enrollment Date
he becomes eligible to participate may change his election by amending his
reduction authorization as prescribed in this Article.

Tax-Deferred Contributions on behalf of an Eligible Employee shall commence with
the first payroll period beginning on or after the date on which his election
becomes effective.

4.2 Amount of Tax-Deferred Contributions

Subject to the limits described in Article VII, the amount of Tax-Deferred
Contributions to be made to the Plan on behalf of an Eligible Employee by his
Employer shall be an integral percentage of his Compensation of not less than
one (1) percent nor more than eighty (80) percent. In the event an Eligible
Employee elects to have his Employer make Tax-Deferred Contributions on his
behalf, his Compensation shall be reduced for each payroll period by the
percentage he elects to have contributed on his behalf to the Plan in accordance
with the terms of his currently effective reduction authorization.

4.3 Automatic Deferral Elections

If at the time he becomes an Eligible Employee an Employee has not affirmatively
elected to have Tax-Deferred Contributions made to the Plan on his behalf in
accordance with the provisions of Sections 4.1 and 4.2, his Employer shall make
Tax-Deferred Contributions on his behalf in an amount equal to three (3) percent
of the Eligible Employee’s Compensation. The Compensation otherwise payable to
an Eligible Employee on whose behalf Tax-Deferred Contributions are made in
accordance with the provisions of this Section shall be reduced by the amount of
such Tax-Deferred Contributions.

As of the date he becomes an Eligible Employee, an Eligible Employee to whom
this Section would otherwise apply may affirmatively elect, in accordance with
rules prescribed by the Administrator, not to have Tax-Deferred Contributions
made on his behalf in accordance with the provisions of this Section. Such
affirmative election must be recorded with the Administrator either prior to the
date the Employee becomes an

 

15



--------------------------------------------------------------------------------

Eligible Employee or within a reasonable period of time following such date, but
not later than the first date Compensation subject to reduction hereunder
becomes available to the Eligible Employee.

An Eligible Employee shall have a reasonable period following his receipt of the
automatic reduction notice described in Section 4.4 and before the first date
Compensation subject to the automatic reduction becomes available to him in
which to make an affirmative election hereunder. If an Eligible Employee does
not make the affirmative election described herein within the prescribed time
period, Tax-Deferred Contributions shall continue to be made on his behalf in
accordance with the provisions of this Section until the Eligible Employee
elects either to change the amount of his Compensation that his Employer
contributes as Tax-Deferred Contributions or to have Tax-Deferred Contributions
suspended, as provided in this Article.

4.4 Notice of Automatic Deferral Election

At the time an Employee becomes an Eligible Employee, the Administrator shall
provide the Eligible Employee with a notice explaining the automatic reduction
in his Compensation for purposes of making Tax-Deferred Contributions in
accordance with the preceding Section and the Employee’s right to affirmatively
elect either a different reduction amount or no reduction. Such notice shall
describe the procedures for making such an election and the period in which such
an election may be made. In addition, the Administrator shall provide annual
notice to Eligible Employees of the amount by which their Compensation is being
reduced for purposes of making Tax-Deferred Contributions, if any, and their
right to change such amount as provided in the Plan.

4.5 Amendments to Reduction Authorization

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as Tax-Deferred Contributions by notice to such effect to his
Employer. An Eligible Employee may amend his reduction authorization at such
time or times during the Plan Year as the Administrator may prescribe by giving
such number of days advance notice of his election as the Administrator may
prescribe. An Eligible Employee who amends his reduction authorization shall be
limited to selecting an amount of his Compensation that is otherwise permitted
under this Article IV. Tax-Deferred Contributions shall be made on behalf of
such Eligible Employee by his Employer pursuant to his properly amended
reduction authorization commencing with Compensation paid to the Eligible
Employee on or after the date such amendment becomes effective, until otherwise
altered or terminated in accordance with the Plan.

4.6 Suspension of Tax-Deferred Contributions

An Eligible Employee on whose behalf Tax-Deferred Contributions are being made
may elect, in the manner prescribed by the Administrator, to have such
contributions

 

16



--------------------------------------------------------------------------------

suspended at any time by giving such number of days advance notice of his
election as the Administrator may prescribe. Any such voluntary suspension shall
take effect commencing with Compensation paid to such Eligible Employee on or
after the expiration of the required notice period and shall remain in effect
until Tax-Deferred Contributions are resumed as hereinafter set forth.

4.7 Resumption of Tax-Deferred Contributions

An Eligible Employee who has voluntarily suspended his Tax-Deferred
Contributions may elect, in the manner prescribed by the Administrator, to have
such contributions resumed. An Eligible Employee may make such election at such
time or times during the Plan Year as the Administrator may prescribe, by giving
such number of days advance notice of his election as the Administrator may
prescribe.

4.8 Delivery of Tax-Deferred Contributions

As soon after the date an amount would otherwise be paid to an Employee as it
can reasonably be separated from Employer assets, each Employer shall cause to
be delivered to the Trustee in cash all Tax-Deferred Contributions attributable
to such amounts.

4.9 Vesting of Tax-Deferred Contributions

A Participant’s vested interest in his Tax-Deferred Contributions Sub-Account
shall be at all times one-hundred (100) percent.

 

17



--------------------------------------------------------------------------------

ARTICLE V

AFTER-TAX AND ROLLOVER CONTRIBUTIONS

5.1 Prior After-Tax Contributions

Eligible Employees are not currently permitted to make After-Tax Contributions
to accounts maintained for his benefit under the Plan. However, the Plan
includes assets attributable to After-Tax Contributions made to the Plan prior
to August 1, 2000.

5.2 Rollover Contributions

An Employee who was a participant in a plan qualified under Code Section 401 and
who receives (or is eligible to receive) a cash distribution from such plan that
he elects either (i) to roll over immediately to a qualified retirement plan or
(ii) to roll over into a conduit IRA from which he receives a later cash
distribution, may elect to make a Rollover Contribution to the Plan if he is
entitled under Code Section 402(c) or 408(d)(3)(A) to roll over such
distribution to another qualified retirement plan. The Administrator may require
an Employee to provide it with such information as it deems necessary or
desirable to show that he is entitled to roll over such distribution to another
qualified retirement plan. An Employee shall make a Rollover Contribution to the
Plan by delivering, or causing to be delivered, to the Trustee the cash that
constitutes the Rollover Contribution amount. If the Employee received a cash
distribution that he is rolling over, such delivery must be made within sixty
(60) days of receipt of the distribution from the plan or from the conduit IRA
in the manner prescribed by the Administrator.

5.3 Vesting of After-Tax Contributions and Rollover Contributions

A Participant’s vested interest in his After-Tax Contributions Sub-Account and
his Rollover Contributions Sub-Account shall be at all times one-hundred
(100) percent.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYER CONTRIBUTIONS

6.1 Contribution Period

The Contribution Periods for Employer Contributions shall be as follows:

 

(a) A Contribution Period for Regular Matching Contributions under the Plan is a
payroll period.

 

(b) The Contribution Period for True Up Matching Contributions is a Plan Year.

 

(c) A Contribution Period for Qualified Non-elective Contributions under the
Plan is a Plan Year.

 

(d) A Contribution Period for Discretionary Contributions under the Plan is the
Sponsor’s fiscal year.

6.2 Discretionary Contributions

If the Sponsor determines, in its discretion, that a Discretionary Contribution
shall be made to the Plan for any Contribution Period, each Employer shall make
a Discretionary Contribution to the Plan in an amount determined by the Sponsor.

6.3 Allocation of Discretionary Contributions

Any Discretionary Contribution made for a Contribution Period shall be allocated
among those persons who were Eligible Employees during such Contribution Period
and who have met the allocation requirements for Discretionary Contributions
described in this Article. The allocable share of each such Eligible Employee
shall be in the ratio which the total number of points credited to him under
this Section for the Contribution Period bears to the aggregate number of points
credited to all such Eligible Employees for the Contribution Period.

An Eligible Employee shall be credited with points hereunder in accordance with
the provisions of paragraphs (a), (b) and (c) below; provided, however, that the
number of points credited to an Eligible Employee who is an Employee of an
Employer that became a Related Company after July 31 of the Contribution Period
preceding the Contribution Period for which the Discretionary Contribution is
made shall be reduced by one-twelfth (1/12th) for each month since such July 31
in which the Employer was not a Related Company.

 

(a) An Eligible Employee shall be credited with points based on his “eligible
earnings”, as defined herein, in accordance with the following table:

 

19



--------------------------------------------------------------------------------

“Eligible Earnings”

   Number of Points Less than $50,000    10 At least $50,000, but less than
$75,000    15 At least $75,000, but less than $100,000    20 At least $100,000,
but less than $125,000    25 At least $125, 000, but less than $150,000    30 At
least $150,000, but less than $175,000    35 At least $175,000, but less than
$200,000    40 $200,000 or more    45

An Eligible Employee’s “eligible earnings” mean the sum of his regular salary or
wages, overtime payments, cash bonuses, shift differentials, short-term
disability payments, bereavement pay, holiday pay, pay for jury duty or military
duty, sick pay, and vacation pay received from his Employer during the twelve
(12)-consecutive-month period ending on the July 31 that occurs during a
Contribution Period for which the Discretionary Contribution is made.
Notwithstanding any other provision of the Plan to the contrary, “eligible
earnings” do not include amounts earned by an Eligible Employee during such
twelve (12)-consecutive-month-period, but prior to the date on which the
Employee first became an Eligible Employee.

 

(b) An Eligible Employee shall be credited with points in accordance with the
following table based on his “years of service”, as defined herein, credited as
of the July 31 that occurs during the Contribution Period for which a
Discretionary Contribution is made:

 

Years of “Service”

   Number of Points Fewer than 5    3 At least 5, but fewer than 10    6 At
least 10, but fewer than 15    9 At least 15, but fewer than 20    12 At least
20, but fewer than 25    15 25 or more    18

An Eligible Employee’s “years of service” mean (i) if the Eligible Employee has
been employed by an Employer or a Related Company continuously since the later
of his “employment commencement date”, as defined in Section 2.1, or the date
his Employer became a Related Company, his completed years of employment
commencing with the later of such dates or (ii) if the Eligible Employee has not
been employed by an Employer or a Related Company continuously since the later
of his “employment commencement date”, as defined in Section 2.1, or the date
his Employer became a Related Company, the sum, measured in completed years, of
all his periods of employment with an Employer

 

20



--------------------------------------------------------------------------------

or a Related Company, measured in completed years and months, commencing with
the later of such dates.

 

(c) An Eligible Employee shall be credited with points in accordance with the
following table based on his age as of the July 31 that occurs during the
Contribution Period for which a Discretionary Contribution is made:

 

Age

   Number of Points Under 25    2 At least 25, but under 35    4 At least 35,
but under 45    6 At least 45, but under 55    8 55 or more    10

In each Contribution Period, an Employer may designate any portion or all of its
Discretionary Contribution as a Qualified Non-elective Contribution. Amounts
that are designated as Qualified Non-elective Contributions shall be accounted
for separately and may be withdrawn only as permitted under the Plan.

6.4 Qualified Non-elective Contributions

In each Contribution Period, the Sponsor may, in its discretion, require each
Employer to make a Qualified Non-elective Contribution to the Plan for the
Contribution Period in an amount determined by the Sponsor.

6.5 Allocation of Qualified Non-elective Contributions

Any Qualified Non-elective Contribution made by an Employer for a Contribution
Period shall be allocated among those persons who were Eligible Employees during
such Contribution Period and who have met the allocation requirements for
Qualified Non-elective Contributions described in this Article, other than any
such Eligible Employee who is a Highly Compensated Employee. The allocable share
of each such Eligible Employee shall be a percentage, which need not be uniform
with respect to each such Eligible Employee, of his “test compensation” (as
defined in Section 7.1) for the Contribution Period. The Employer may designate
those Eligible Employees on whose behalf it will make a Qualified Non-elective
Contribution. In no event shall the allocable share of an Eligible Employee in
the Qualified Non-elective Contribution exceed the “QNEC limit”, as defined
herein, in any Contribution Period.

The “QNEC limit” for each Contribution Period means the product of an Eligible
Employee’s “test compensation” (as defined in Section 7.1) for the Plan Year
multiplied by the greater of five (5) percent or two (2) times the Plan’s
“representative contribution rate”. The “QNEC limit” will be applied separately
in allocating Qualified Non-elective Contributions that may be included in
calculating an Eligible Employee’s “deferral

 

21



--------------------------------------------------------------------------------

percentage” (as defined in Section 7.1) and his “contribution percentage” (as
defined in Section 7.1).

The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any Eligible Employee who is not a Highly Compensated
Employee for the Plan Year in either (i) the group consisting of half of all
Eligible Employees who are not Highly Compensated Employees for the Plan Year or
(ii) the group of all Eligible Employees who are not Highly Compensated
Employees for the Plan Year and who are employed by the Employer or a Related
Company on the last day of the Plan Year, whichever results in the greater
amount.

An Eligible Employee’s “applicable contribution rate” for purposes of allocating
Qualified Non-elective Contributions that may be included in calculating his
“deferral percentage” means (i) the sum of the Eligible Employee’s Qualified
Matching Contributions taken into account in calculating his “deferral
percentage” for the Plan Year and the Qualified Non-elective Contributions
allocated to the Eligible Employee for the Plan Year (excluding any Qualified
Non-elective Contributions that are included in calculating his “contribution
percentage” for the Plan Year) (ii) divided by the Eligible Employee’s “test
compensation” for the Plan Year. An Eligible Employee’s “applicable contribution
rate” for purposes of allocating Qualified Non-elective Contributions that may
be included in calculating his “contribution percentage” means (i) the sum of
the Eligible Employee’s Matching Contributions included in calculating his
“contribution percentage” for the Plan Year and the Qualified Non-elective
Contributions allocated to the Eligible Employee for the Plan Year (excluding
any Qualified Non-elective Contributions that are included in calculating his
“deferral percentage for the Plan Year) (ii) divided by the Eligible Employee’s
“test compensation” for the Plan Year.

6.6 Amount and Allocation of Regular Matching Contributions

For each Contribution Period, the Sponsor may, in its discretion, require each
Employer to make a Regular Matching Contribution to the Plan on behalf of each
of its Eligible Employees who has met the allocation requirements for Regular
Matching Contributions described in this Article.

The amount of any such Regular Matching Contribution with respect to similarly
situated Eligible Employees, as determined by the Sponsor in a
non-discriminatory manner, shall be equal to a uniform percentage, determined by
the Sponsor, in its discretion, of the Tax-Deferred Contributions made for the
Contribution Period on behalf of such similarly situated Eligible Employees.

6.7 Limit on Tax-Deferred Contributions Matched

Notwithstanding any other provision of this Article to the contrary,
Tax-Deferred Contributions made to the Plan on behalf of an Eligible Employee
for a Contribution Period that exceed the dollar amount or percentage of
Compensation specified by the

 

22



--------------------------------------------------------------------------------

Employer, in its discretion, for the Contribution Period shall be excluded in
determining the amount and allocation of Regular Matching Contributions with
respect to such Eligible Employee for the Contribution Period.

6.8 True Up Matching Contributions

For each Plan Year in which Regular Matching Contributions have been made to the
Plan, the Sponsor may, in its discretion, require each Employer to make a True
Up Matching Contribution on behalf of each of its Eligible Employees during the
Contribution Period who has met the allocation requirements for True Up Matching
Contributions described in this Article. Such True Up Matching Contribution
shall be in the amount which, when aggregated with the Regular Matching
Contributions made with respect to Contribution Periods within such Plan Year,
will provide the maximum Matching Contribution designated by the Employer for
the Plan Year with respect to the Eligible Employee’s Tax-Deferred Contributions
for the full Plan Year.

6.9 Qualified Matching Contributions

An Employer may designate any portion or all of its Matching Contribution as a
Qualified Matching Contribution. Amounts that are designated as Qualified
Matching Contributions shall be accounted for separately and may be withdrawn
only as permitted under the Plan.

6.10 Verification of Amount of Employer Contributions by the Sponsor

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
an Employee who transfers employment between Employers.

6.11 Payment of Employer Contributions

Employer Contributions made for a Contribution Period shall be paid in cash to
the Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.

6.12 Allocation Requirements for Employer Contributions

A person who was an Eligible Employee during a Contribution Period shall be
eligible to receive an allocation of Discretionary Contributions for such
Contribution Period only if (a) he received “eligible earnings” from his
Employer with respect to the twelve (12)-consecutive-month period ending on the
July 31 that occurs during such Contribution Period and (b) he was employed by
an Employer or a Related Company before February 1 of such Contribution Period.

 

23



--------------------------------------------------------------------------------

If a Regular Matching Contribution is made for a Contribution Period, a person
who was an Eligible Employee at any time during such Contribution Period and
made Tax-Deferred Contributions for such Contribution Period shall be eligible
to receive an allocation of Regular Matching Contributions for such Contribution
Period.

If a True Up Matching Contribution is made for a Contribution Period, a person
who was an Eligible Employee at any time during such Contribution Period and
made Tax-Deferred Contributions for such Contribution Period shall be eligible
to receive an allocation of True Up Matching Contributions for such Contribution
Period if the aggregate Regular Matching Contributions made on his behalf during
the Contribution Period total less than the maximum Matching Contribution that
would have been made for the Contribution Period based on the Eligible
Employee’s Tax-Deferred Contributions and Compensation for the full Plan Year.

If a Qualified Non-elective Contribution is made for a Contribution Period, a
person who was an Eligible Employee at any time during such Contribution Period
shall be eligible to receive an allocation of Qualified Non-elective
Contributions for such Contribution Period.

6.13 Vesting of Employer Contributions

A Participant’s vested interest in his Employer Contributions Sub-Account shall
be at all times one-hundred (100) percent.

6.14 Election of Former Vesting Schedule

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three (3) or more years of
Vesting Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant’s vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

LIMITATIONS ON CONTRIBUTIONS

7.1 Definitions

For purposes of this Article, the following terms have the following meanings:

The “aggregate limit” means the sum of (i) one-hundred and twenty-five
(125) percent of the greater of the average “contribution percentage” for
“eligible participants” other than Highly Compensated Employees or the average
“deferral percentage” for Eligible Employees other than Highly Compensated
Employees and (ii) the lesser of two-hundred (200) percent or two (2) plus the
lesser of such average “contribution percentage” or average “deferral
percentage”, or, if it would result in a larger “aggregate limit”, the sum of
(iii) one-hundred and twenty-five (125) percent of the lesser of the average
“contribution percentage” for “eligible participants” other than Highly
Compensated Employees or the average “deferral percentage” for Eligible
Employees other than Highly Compensated Employees and (iv) the lesser of
two-hundred (200) percent or two (2) plus the greater of such average
“contribution percentage” or average “deferral percentage”. For purposes of
determining the “aggregate limit”, the “contribution percentages” and “deferral
percentages” used shall be for the applicable “testing year”.

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the Tax-Deferred Contributions, Employer Contributions, and
forfeitures allocated to his Account for the “limitation year” (including any
“excess contributions” that are distributed pursuant to this Article), the
employer contributions, “employee contributions”, and forfeitures allocated to
his accounts for the “limitation year” under any other qualified defined
contribution plan (whether or not terminated) maintained by an Employer or a
Related Company concurrently with the Plan, and amounts described in Code
Sections 415(l)(2) and 419A(d)(2) allocated to his account for the “limitation
year”.

The “contribution percentage” with respect to an “eligible participant” for a
particular Plan Year means the ratio of the Matching Contributions made to the
Plan on his behalf for the Plan Year to his “test compensation” for such Plan
Year. To the extent permitted by regulations issued under Code Section 401(m),
the Sponsor may elect to include the Tax-Deferred Contributions and/or Qualified
Non-elective Contributions made to the Plan on an “eligible participant’s”
behalf for the Plan Year in computing the numerator of such “eligible
participant’s” “contribution percentage”. Notwithstanding the foregoing, any
Tax-Deferred Contributions, Qualified Matching Contributions, and/or Qualified
Non-elective Contributions that are included in determining the numerator of an
“eligible participant’s” “deferral percentage” may not be included in
determining the numerator of his “contribution percentage”.

Contributions made on an “eligible participant’s” behalf for a Plan Year shall
be included in determining his “contribution percentage” for such Plan Year only
if the contributions

 

25



--------------------------------------------------------------------------------

are allocated to the “eligible participant’s” Account as of a date within such
Plan Year and are made to the Plan before the end of the twelve (12)-month
period immediately following the Plan Year to which the contributions relate.
The determination of an “eligible participant’s” “contribution percentage” shall
be made after any reduction required to satisfy the Code Section 415 limitations
is made as provided in this Article VII and shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.

The “deferral percentage” with respect to an Eligible Employee for a particular
Plan Year means the ratio of the Tax-Deferred Contributions made on his behalf
for the Plan Year to his “test compensation” for the Plan Year. To the extent
permitted by regulations issued under Code Section 401(k), the Sponsor may elect
to include Qualified Matching Contributions and/or Qualified Non-elective
Contributions made to the Plan on the Eligible Employee’s behalf for the Plan
Year in computing the numerator of such Eligible Employee’s “deferral
percentage”. Notwithstanding the foregoing, any Tax-Deferred Contributions,
Qualified Matching Contributions, and/or Qualified Non-elective Contributions
that are included in determining the numerator of an Eligible Employee’s
“contribution percentage” may not be included in determining the numerator of
his “deferral percentage”.

Contributions made on an Eligible Employee’s behalf for a Plan Year shall be
included in determining his “deferral percentage” for such Plan Year only if
they meet the following requirements:

 

  •  

Tax-Deferred Contributions must relate to Compensation that would, but for the
Eligible Employee’s deferral election, have been received by the Eligible
Employee during such Plan Year.

 

  •  

The contributions must be allocated to the Eligible Employee’s Account as of a
date within such Plan Year.

 

  •  

The contributions must be made to the Plan before the end of the twelve
(12)-month period immediately following the Plan Year to which they relate.

The determination of an Eligible Employee’s “deferral percentage” shall be made
after any reduction required to satisfy the Code Section 415 limitations is made
as provided in this Article VII and shall satisfy such other requirements as may
be prescribed by the Secretary of the Treasury.

An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his written election to defer under any
qualified CODA as described in Code Section 401(k), any simplified employee
pension cash or deferred arrangement as described in Code Section 402(h)(1)(B),
any eligible deferred compensation plan under Code Section 457, or any plan as
described in Code Section

 

26



--------------------------------------------------------------------------------

501(c)(18), and any contribution made on behalf of the Participant by an
Employer or a Related Company for the purchase of an annuity contract under Code
Section 403(b) pursuant to a salary reduction agreement.

An “eligible participant” means any Eligible Employee who is eligible to have
Tax-Deferred Contributions made on his behalf (if Tax-Deferred Contributions are
taken into account in determining “contribution percentages”), or to participate
in the allocation of Matching Contributions.

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.

An “excess contribution” means any contribution made to the Plan on behalf of a
Participant that exceeds one of the limitations described in this Article.

An “excess deferral” with respect to a Participant means that portion of a
Participant’s Tax-Deferred Contributions for his applicable taxable year that,
when added to amounts deferred for such taxable year under other plans or
arrangements described in Code Section 401(k), 408(k), or 403(b) (other than any
such plan or arrangement that is maintained by an Employer or a Related
Company), would exceed the dollar limit imposed under Code Section 402(g) as in
effect on January 1 of the calendar year in which such taxable year begins and
is includible in the Participant’s gross income under Code Section 402(g).

A “limitation year” means a Plan Year.

A “matching contribution” means any employer contribution allocated to an
Eligible Employee’s account under any plan of an Employer or a Related Company,
other than the Plan, solely on account of “elective contributions” made on his
behalf or “employee contributions” made by him.

A “qualified matching contribution” means any employer contribution allocated to
an Eligible Employee’s account under any plan of an Employer or a Related
Company, other than the Plan, solely on account of “elective contributions” made
on his behalf or “employee contributions” made by him that is a qualified
matching contribution as defined in regulations issued under Code
Section 401(k), is nonforfeitable when made, and is distributable only as
permitted in regulations issued under Code Section 401(k).

A “qualified non-elective contribution” means any employer contribution
allocated to an Eligible Employee’s account under any plan of an Employer or a
Related Company, other than the Plan, that the Participant could not elect
instead to receive in cash, that is a qualified non-elective contribution as
defined in Code Sections 401(k) and 401(m) and regulations issued thereunder, is
nonforfeitable when made, and is distributable only as permitted in regulations
issued under Code Section 401(k).

 

27



--------------------------------------------------------------------------------

The “test compensation” of an Eligible Employee or “eligible participant” for a
Plan Year means compensation as defined in Code Section 414(s) and regulations
issued thereunder, limited, however, to $150,000 (subject to adjustment annually
as provided in Code Sections 401(a)(17)(B) and 415(d); provided, however, that
the dollar increase in effect on January 1 of any calendar year, if any, is
effective for Plan Years beginning in such calendar year) and, if elected by the
Sponsor, further limited solely to “test compensation” of an Employee
attributable to periods of time when he is an Eligible Employee or “eligible
participant”. If the “test compensation” of an Eligible Employee or “eligible
participant” is determined over a period of time that contains fewer than twelve
(12) calendar months, then the annual compensation limitation described above
shall be adjusted with respect to that Eligible Employee or “eligible
participant” by multiplying the annual compensation limitation in effect for
such Plan Year by a fraction the numerator of which is the number of full months
in the period and the denominator of which is twelve (12); provided, however,
that no proration is required for an Eligible Employee or “eligible participant”
who is covered under the Plan for less than one (1) full Plan Year if the
formula for allocations is based on Compensation for a period of at least twelve
(12) months.

The “testing year” means the Plan Year for which the limitations on “deferral
percentages” and “contribution percentages” of Highly Compensated Employees are
being determined.

7.2 Code Section 402(g) Limit

In no event shall the amount of the Tax-Deferred Contributions made on behalf of
an Eligible Employee for his taxable year, when aggregated with any “elective
contributions” made on behalf of the Eligible Employee under any other plan of
an Employer or a Related Company for his taxable year, exceed the dollar limit
imposed under Code Section 402(g), as in effect on January 1 of the calendar
year in which such taxable year begins. In the event that the Administrator
determines that the reduction percentage elected by an Eligible Employee will
result in his exceeding the Code Section 402(g) limit, the Administrator may
adjust the reduction authorization of such Eligible Employee by reducing the
percentage of his Tax-Deferred Contributions to such smaller percentage that
will result in the Code Section 402(g) limit not being exceeded. If the
Administrator determines that the Tax-Deferred Contributions made on behalf of
an Eligible Employee would exceed the Code Section 402(g) limit for his taxable
year, the Tax-Deferred Contributions for such Participant shall be automatically
suspended for the remainder, if any, of such taxable year.

If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
Tax-Deferred Contributions that, when aggregated with “elective contributions”
made on behalf of the Eligible Employee under any other plan of an Employer or a
Related Company, would exceed the Code Section 402(g) limit, plus any income and
minus any

 

28



--------------------------------------------------------------------------------

losses attributable thereto, shall be distributed to the Eligible Employee no
later than the April 15 immediately following such taxable year. Any
Tax-Deferred Contributions that are distributed to an Eligible Employee in
accordance with this Section shall not be taken into account in determining the
Eligible Employee’s “deferral percentage” for the “testing year” in which the
Tax-Deferred Contributions were made, unless the Eligible Employee is a Highly
Compensated Employee.

If an amount of Tax-Deferred Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed Tax-Deferred Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which distribution of Tax-Deferred Contributions
pursuant to this Section occurs and no later than the last day of the Plan Year
following the Plan Year for which the Matching Contributions were made.

7.3 Distribution of Excess Deferrals

Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant’s taxable year that “excess deferrals”
have been made on his behalf under the Plan for such taxable year, the “excess
deferrals”, plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year. Any Tax-Deferred Contributions that are distributed to a
Participant in accordance with this Section shall nevertheless be taken into
account in determining the Participant’s “deferral percentage” for the “testing
year” in which the Tax-Deferred Contributions were made. If an amount of
Tax-Deferred Contributions is distributed to a Participant in accordance with
this Section, Matching Contributions that are attributable solely to the
distributed Tax-Deferred Contributions, plus any income and minus any losses
attributable thereto, shall be forfeited by the Participant no earlier than the
date on which distribution of Tax-Deferred Contributions pursuant to this
Section occurs and no later than the last day of the Plan Year following the
Plan Year for which the Matching Contributions were made.

7.4 Limitation on Tax-Deferred Contributions of Highly Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, the
Tax-Deferred Contributions made with respect to a Plan Year on behalf of
Eligible Employees who are Highly Compensated Employees may not result in an
average “deferral percentage” for such Eligible Employees that exceeds the
greater of:

 

(a) a percentage that is equal to one-hundred and twenty-five (125) percent of
the average “deferral percentage” for all other Eligible Employees for the
“testing year”; or

 

29



--------------------------------------------------------------------------------

(b) a percentage that is not more than two-hundred (200) percent of the average
“deferral percentage” for all other Eligible Employees for the “testing year”
and that is not more than two (2) percentage points higher than the average
“deferral percentage” for all other Eligible Employees for the “testing year”,

unless the “excess contributions”, determined as provided in Section 7.5, are
distributed as provided in Section 7.6.

In order to assure that the limitation contained herein is not exceeded with
respect to a Plan Year, the Administrator is authorized to suspend completely
further Tax-Deferred Contributions on behalf of Highly Compensated Employees for
any remaining portion of a Plan Year or to adjust the projected “deferral
percentages” of Highly Compensated Employees by reducing the percentage of their
deferral elections for any remaining portion of a Plan Year to such smaller
percentage that will result in the limitation set forth above not being
exceeded. In the event of any such suspension or reduction, Highly Compensated
Employees affected thereby shall be notified of the reduction or suspension as
soon as possible and shall be given an opportunity to make a new deferral
election to become effective on the first day of the next following Plan Year.
In the absence of such an election, the election in effect immediately prior to
the suspension or adjustment described above shall be reinstated as of the first
day of the next following Plan Year.

In determining the “deferral percentage” for any Eligible Employee who is a
Highly Compensated Employee in any Plan Year, “elective contributions”,
“qualified non-elective contributions”, and “qualified matching contributions”
(to the extent that “qualified non-elective contributions” and “qualified
matching contributions” are taken into account in determining “deferral
percentages”) made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to IRS regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(g)(11), shall be
treated as if all such contributions were made to the Plan; provided, however,
that if such a plan has a plan year different from the Plan Year, any such
contributions made to the Highly Compensated Employee’s accounts under such
other plan for the plan year ending with or within the same calendar year as the
Plan Year shall be treated as if such contributions were made to the Plan.
Notwithstanding the foregoing, such contributions shall not be treated as if
they were made to the Plan if regulations issued under Code Section 401(k) do
not permit such plan to be aggregated with the Plan.

If one or more other plans of an Employer or Related Company are aggregated with
the Plan for purposes of satisfying the requirements of Code Section 401(a)(4)
or 410(b), then “deferral percentages” under the Plan shall be calculated as if
the Plan and such one or more other plans were a single plan. Such other plans
may be aggregated to satisfy Code Section 401(k) only if they have the same plan
year.

The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the

 

30



--------------------------------------------------------------------------------

“qualified non-elective contributions” and/or “qualified matching contributions”
taken into account in determining “deferral percentages” for any Plan Year.

7.5 Determination and Allocation of Excess Tax-Deferred Contributions Among
Highly Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation on Tax-Deferred Contributions described in Section 7.4 is
exceeded in any Plan Year, the Administrator shall determine the dollar amount
of the excess by reducing the dollar amount of the contributions included in
determining the “deferral percentage” of Highly Compensated Employees in order
of their “deferral percentages” as follows:

 

(a) The highest “deferral percentage(s)” shall be reduced to the greater of
(1) the maximum “deferral percentage” that satisfies the limitation on
Tax-Deferred Contributions described in Section 7.4 or (2) the next highest
“deferral percentage”.

 

(b) If the limitation on Tax-Deferred Contributions described in Section 7.4
would still be exceeded after application of the provisions of paragraph (a),
the Administrator shall continue reducing “deferral percentages” of Highly
Compensated Employees, continuing with the next highest “deferral percentage”,
in the manner provided in paragraph (a) until the limitation on Tax-Deferred
Contributions described in Section 7.4 is satisfied.

The determination of the amount of “excess contributions” hereunder shall be
made after Tax-Deferred Contributions and “excess deferrals” have been
distributed pursuant to Sections 7.2 and 7.3, if applicable.

After determining the dollar amount of the “excess contributions” that have been
made to the Plan in any Plan Year, the Administrator shall allocate such excess
among Highly Compensated Employees in order of the dollar amount of the
Tax-Deferred, Qualified Non-elective, and Qualified Matching Contributions (to
the extent such contributions are included in determining “deferral
percentages”) allocated to their Accounts as follows:

 

(c) The contributions made on behalf of the Highly Compensated Employee(s) with
the largest dollar amount of Tax-Deferred, Qualified Non-elective, and Qualified
Matching Contributions allocated to his Account for such Plan Year shall be
reduced by the dollar amount of the excess (with such dollar amount being
allocated equally among all such Highly Compensated Employees), but not below
the dollar amount of such contributions made on behalf of the Highly Compensated
Employee(s) with the next highest dollar amount of such contributions allocated
to his Account for such Plan Year.

 

(d)

If the excess has not been fully allocated after application of the provisions
of paragraph (c), the Administrator shall continue reducing the contributions
made

 

31



--------------------------------------------------------------------------------

 

on behalf of Highly Compensated Employees, continuing with the Highly
Compensated Employees with the largest remaining dollar amount of such
contributions allocated to their Accounts for such Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

7.6 Distribution of Excess Tax-Deferred Contributions

“Excess contributions” allocated to a Highly Compensated Employee pursuant to
the preceding Section, plus any income and minus any losses attributable
thereto, shall be distributed to the Highly Compensated Employee prior to the
end of the next succeeding Plan Year. If such excess amounts are distributed
more than two and one-half (2 1/2) months after the last day of the Plan Year
for which the excess occurred, an excise tax may be imposed under Code
Section 4979 on the Employer maintaining the Plan with respect to such amounts.

Excess amounts shall be distributed first from the Highly Compensated Employee’s
Tax-Deferred Contributions and Qualified Matching Contributions Sub-Accounts in
proportion to the Tax-Deferred Contributions and Qualified Matching
Contributions included in determining the Highly Compensated Employee’s
“deferral percentage” for the Plan Year. If any excess remains after the amount
of such Tax-Deferred Contributions and Qualified Matching Contributions has been
reduced to zero (0), the excess shall be distributed from the Highly Compensated
Employee’s Qualified Non-elective Contributions Sub-Account.

If an amount of Tax-Deferred Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed Tax-Deferred Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which distribution of Tax-Deferred Contributions
pursuant to this Section occurs and no later than the last day of the Plan Year
following the Plan Year for which the Matching Contributions were made.

7.7 Limitation on Matching Contributions of Highly Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, the Matching
Contributions made with respect to a Plan Year on behalf of “eligible
participants” who are Highly Compensated Employees may not result in an average
“contribution percentage” for such “eligible participants” that exceeds the
greater of:

 

(a) a percentage that is equal to one-hundred and twenty-five (125) percent of
the average “contribution percentage” for all other “eligible participants” for
the “testing year”; or

 

(b)

a percentage that is not more than two-hundred (200) percent of the average
“contribution percentage” for all other “eligible participants” for the “testing
year”

 

32



--------------------------------------------------------------------------------

 

and that is not more than two (2) percentage points higher than the average
“contribution percentage” for all other “eligible participants” for the “testing
year”,

unless the “excess contributions”, determined as provided in Section 7.8, are
distributed as provided in Section 7.9.

In determining the “contribution percentage” for any “eligible participant” who
is a Highly Compensated Employee in any Plan Year, “matching contributions”,
“employee contributions”, “qualified non-elective contributions”, and “elective
contributions” (to the extent that “qualified non-elective contributions” and
“elective contributions” are taken into account in determining “contribution
percentages”) made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to IRS regulations
Section 1.410(b)-7(c), as modified by IRS regulations Section 1.401(k)-1(g)(11),
shall be treated as if all such contributions were made to the Plan; provided,
however, that if such a plan has a plan year different from the Plan Year, any
such contributions made to the Highly Compensated Employee’s accounts under such
plan for the plan year ending with or within the same calendar year as the Plan
Year shall be treated as if such contributions were made to the Plan.
Notwithstanding the foregoing, such contributions shall not be treated as if
they were made to the Plan if regulations issued under Code Section 401(m) do
not permit such plan to be aggregated with the Plan.

If one or more plans of an Employer or a Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), the “contribution percentages” under the Plan shall be calculated as if
the Plan and such one or more other plans were a single plan. Plans may be
aggregated to satisfy Code Section 401(m) only if they have the same plan year.

The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the “elective contributions”, “qualified non-elective contributions”,
and/or “qualified matching contributions” taken into account in determining
“contribution percentages” for any Plan Year.

7.8 Determination and Allocation of Excess Matching Contributions Among Highly
Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation on Matching Contributions described in Section 7.7 is
exceeded in any Plan Year, the Administrator shall determine the dollar amount
of the excess by reducing the dollar amount of the contributions included in
determining the “contribution percentage” of Highly Compensated Employees in
order of their “contribution percentages” as follows:

 

33



--------------------------------------------------------------------------------

(a) The highest “contribution percentage(s)” shall be reduced to the greater of
(1) the maximum “contribution percentage” that satisfies the limitation on
Matching Contributions described in Section 7.7 or (2) the next highest
“contribution percentage”.

 

(b) If the limitation on Matching Contributions described in Section 7.7 would
still be exceeded after application of the provisions of paragraph (a), the
Administrator shall continue reducing “contribution percentages” of Highly
Compensated Employees, continuing with the next highest “contribution
percentage”, in the manner provided in paragraph (a) until the limitation on
Matching Contributions described in Section 7.7 is satisfied.

The determination of the amount of excess Matching Contributions shall be made
after application of Sections 7.2, 7.3, and 7.6, if applicable.

After determining the dollar amount of the “excess contributions” that have been
made to the Plan in any Plan Year, the Administrator shall allocate such excess
among Highly Compensated Employees in order of the dollar amount of the
Matching, Tax-Deferred, and Qualified Non-elective Contributions (to the extent
such contributions are included in determining “contribution percentages”)
allocated to their Accounts as follows:

 

(c) The contributions made on behalf of the Highly Compensated Employee(s) with
the largest dollar amount of Matching, Tax-Deferred, and Qualified Non-elective
Contributions allocated to his Account for such Plan Year shall be reduced by
the dollar amount of the excess (with such dollar amount being allocated equally
among all such Highly Compensated Employees), but not below the dollar amount of
such contributions made on behalf of the Highly Compensated Employee(s) with the
next highest dollar amount of such contributions allocated to his Account for
such Plan Year.

 

(d) If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions made on behalf of Highly Compensated Employees, continuing with
the Highly Compensated Employees with the largest remaining dollar amount of
such contributions allocated to their Accounts for such Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

7.9 Distribution of Excess Contributions

“Excess contributions” allocated to a Highly Compensated Employee pursuant to
the preceding Section, plus any income and minus any losses attributable
thereto, shall be distributed to the Participant prior to the end of the next
succeeding Plan Year as hereinafter provided. If such excess amounts are
distributed more than two and one-half (2 1/2) months after the last day of the
Plan Year for which the excess occurred, an excise

 

34



--------------------------------------------------------------------------------

tax may be imposed under Code Section 4979 on the Employer maintaining the Plan
with respect to such amounts.

The distribution requirement of this Section shall be satisfied by reducing
contributions made by or on behalf of the Highly Compensated Employee to the
extent necessary in the following order:

 

(a) Matching Contributions included in determining the Highly Compensated
Employee’s “contribution percentage” shall be distributed.

 

(b) Tax-Deferred Contributions included in determining the Highly Compensated
Employee’s “contribution percentage” shall be distributed.

7.10 Multiple Use Limitation

Notwithstanding any other provision of the Plan to the contrary, the following
multiple use limitation as required under Code Section 401(m) shall apply: the
sum of the average “deferral percentage” for Eligible Employees who are Highly
Compensated Employees and the average “contribution percentage” for “eligible
participants” who are Highly Compensated Employees may not exceed the “aggregate
limit”. In the event that, after satisfaction of the limitations provided under
this Article, it is determined that contributions under the Plan fail to satisfy
the multiple use limitation contained herein, the multiple use limitation shall
be satisfied by further reducing the “deferral percentages” of Eligible
Employees who are Highly Compensated Employees to the extent necessary to
eliminate the excess, as provided in the preceding Sections. Instead of reducing
“deferral percentages”, the Administrator may determine to satisfy the multiple
use limitation in an alternative manner, consistently applied, that may be
permitted by regulations issued under Code Section 401(m).

If an amount of Tax-Deferred Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed Tax-Deferred Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no later
than the last day of the Plan Year following the Plan Year for which the
Matching Contributions were made.

7.11 Treatment of Forfeited Matching Contributions

Any Matching Contributions that are forfeited pursuant to the provisions of the
preceding Sections of this Article shall be allocated among the Accounts of
Participants who are Eligible Employees during the Plan Year and have met the
allocation requirements for Regular Matching Contributions for such Plan Year.
Any forfeited amounts shall be allocated in the ratio which the “deferral
percentage” of an eligible Participant bears to the aggregate value of the
“deferral percentages of all such eligible Participants. Forfeitures credited to
a Participant’s Account hereunder shall be credited to his Matching
Contributions Sub-Account. A Participant’s vested interest in amounts
attributable to

 

35



--------------------------------------------------------------------------------

forfeitures allocated to his Matching Contributions Sub-Account hereunder shall
be at all times one-hundred (100) percent.

7.12 Determination of Income or Loss

The income or loss attributable to “excess contributions” that are distributed
pursuant to this Article shall be determined for the preceding Plan Year under
the method otherwise used for allocating income or loss to Participants’
Accounts.

7.13 Code Section 415 Limitations on Crediting of Contributions and Forfeitures

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) $30,000 (adjusted as provided in Code
Section 415(d)) or (ii) 25 percent of the Participant’s compensation, as defined
in Code Section 415(c)(3) and regulations issued thereunder, for the “limitation
year”; provided, however, that the limit in clause (i) shall be pro-rated for
any short “limitation year”. If the “annual addition” to the Account of a
Participant in any “limitation year” would otherwise exceed the amount that may
be applied for his benefit under the limitation contained in this Section, the
limitation shall be satisfied by reducing contributions made to the
Participant’s Account to the extent necessary in the following order:

Tax-Deferred Contributions made on behalf of the Participant for the “limitation
year” that have not been matched, if any, shall be reduced.

Tax-Deferred Contributions made on behalf of the Participant for the “limitation
year” that have been matched, if any, and the Matching Contributions
attributable thereto shall be reduced pro rata.

Discretionary Contributions otherwise allocable to the Participant’s Account for
the “limitation year”, if any, shall be reduced.

Forfeitures otherwise allocable to the Participant’s Account for the “limitation
year”, if any, shall be reduced.

Qualified Non-elective Contributions otherwise allocable to the Participant’s
Account for the “limitation year”, if any, shall be reduced.

The amount of any reduction of Tax-Deferred Contributions (plus any income
attributable thereto) shall be returned to the Participant. The amount of any
reduction of Employer Contributions shall be deemed a forfeiture for the
“limitation year”.

Amounts deemed to be forfeitures under this Section shall be applied against the
Employer’s contribution obligation for the next following “limitation year” (and
succeeding “limitation years”, as necessary) with respect to such Participant if
the

 

36



--------------------------------------------------------------------------------

Participant is covered by the Plan in such succeeding “limitation years”. If a
Participant is not covered by the Plan in a succeeding “limitation year” for
which there is an excess with respect to such Participant, the excess amounts
shall be held unallocated in a suspense account for such “limitation year” and
shall be applied against the Employer’s contribution obligation for such
“limitation year” (and succeeding “limitation years”, as necessary) for all of
the remaining Participants in the Plan. If a suspense account is in existence at
any time during a “limitation year”, all amounts in the suspense account must be
applied against the Employer’s contribution obligation before any further
contributions that would constitute “annual additions” may be made to the Plan.

For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual
compensation (as defined in Code Section 415(c)(3) and regulations issued
thereunder), a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

7.14 Application of Code Section 415 Limitations Where Participant is Covered
Under Another Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the amount that may be applied for the
Participant’s benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by returning “employee contributions” made by
the Participant to all defined contribution plans for the “limitation year”, and
the income attributable thereto, to the extent necessary in the order prescribed
by the Administrator. If the limitation contained in the preceding Section still
is not satisfied after all such “employee contributions” have been returned, the
excess shall be reduced by returning or forfeiting, as provided in each such
other defined contribution plan, “elective contributions” made on the
Participant’s behalf to all such other plans for the “limitation year”, and, if
“elective contributions” are returned, the income attributable thereto, to the
extent necessary in the order prescribed by the Administrator. If the limitation
contained in the preceding Section still is not satisfied after all such
“elective contributions” have been returned or forfeited, the portion of the
employer contributions and of forfeitures for the “limitation year” under all
such other plans that has been allocated to the Participant under such plans but
which exceeds the limitation set forth in the preceding Section, shall be deemed
a forfeiture for the “limitation year” and shall be disposed of as provided in
such other plans; provided, however, that the amount of the employer
contributions and forfeitures that is a deemed forfeiture under this Section
shall be effected in the order prescribed by the Administrator, but first under
any such defined contribution plan that is not a money purchase pension plan
and, if the limitation still is not satisfied, then under such money purchase
pension plan.

 

37



--------------------------------------------------------------------------------

7.15 Scope of Limitations

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

 

38



--------------------------------------------------------------------------------

ARTICLE VIII

TRUST FUNDS AND ACCOUNTS

8.1 General Fund

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement. The General Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.

8.2 Investment Funds

The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee. Each Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.

8.3 Loan Investment Fund

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant’s name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant’s
loan Investment Fund shall be invested in the note(s) reflecting the loan(s)
made to the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant’s loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.

8.4 Income on Trust

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.

8.5 Accounts

As of the first date a contribution is made by or on behalf of an Employee there
shall be established an Account in his name reflecting his interest in the
Trust. Such Account shall be maintained and administered for each Participant
and Beneficiary in accordance with the provisions of the Plan. The balance of
such Participant’s or Beneficiary’s Account shall be the balance of the account
after all credits and charges thereto, for and as of such date, have been made
as provided herein.

 

39



--------------------------------------------------------------------------------

8.6 Sub-Accounts

Each Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

 

40



--------------------------------------------------------------------------------

ARTICLE IX

LIFE INSURANCE CONTRACTS

9.1 No Life Insurance Contracts

A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

 

41



--------------------------------------------------------------------------------

ARTICLE X

DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

10.1 Future Contribution Investment Elections

Each Eligible Employee shall make an investment election in the manner and form
prescribed by the Administrator directing the manner in which the contributions
made on his behalf shall be invested. An Eligible Employee’s investment election
shall specify the percentage, in the percentage increments prescribed by the
Administrator, of such contributions that shall be allocated to one (1) or more
of the Investment Funds with the sum of such percentages equaling one-hundred
(100) percent. The investment election by a Participant shall remain in effect
until his entire interest under the Plan is distributed or forfeited in
accordance with the provisions of the Plan or until he records a change of
investment election with the Administrator, in such form as the Administrator
shall prescribe. If recorded in accordance with any rules prescribed by the
Administrator, a Participant’s change of investment election shall be
implemented effective as of the business day on which the Administrator receives
the Participant’s instructions or as soon as otherwise practicable.

10.2 Deposit of Contributions

All contributions made on a Participant’s behalf shall be deposited in the Trust
and allocated among the Investment Funds in accordance with the Participant’s
then currently effective investment election. If no investment election is
recorded with the Administrator at the time contributions are to be deposited to
a Participant’s Account, his contributions shall be allocated among the
Investment Funds as directed by the Administrator.

10.3 Election to Transfer Between Funds

A Participant may elect to transfer investments from any Investment Fund to any
other Investment Fund. The Participant’s transfer election shall specify either
(i) a percentage, in the percentage increments prescribed by the Administrator,
of the amount eligible for transfer, which percentage may not exceed one-hundred
(100) percent, or (ii) a dollar amount that is to be transferred. Any transfer
election must be recorded with the Administrator, in such form as the
Administrator shall prescribe. Subject to any restrictions pertaining to a
particular Investment Fund, if recorded in accordance with any rules prescribed
by the Administrator, a Participant’s transfer election may be implemented
effective as of the business day on which the Administrator receives the
Participant’s instructions.

Notwithstanding any other provision of this Section to the contrary, the
Administrator may prescribe such rules restricting Participants’ transfer
elections as it deems necessary or appropriate to preclude excessive or abusive
trading or market timing.

 

42



--------------------------------------------------------------------------------

10.4 404(c) Protection

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.

 

43



--------------------------------------------------------------------------------

ARTICLE XI

CREDITING AND VALUING ACCOUNTS

11.1 Crediting Accounts

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

11.2 Valuing Accounts

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.

11.3 Plan Valuation Procedures

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

 

(a) First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

 

(b) Next, the net increase or decrease in the value of the Trust Fund
attributable to net income and all profits and losses, realized and unrealized,
during the valuation period shall be determined on the basis of the valuation
under paragraph (a) taking into account appropriate adjustments for
contributions, loan payments, and transfers to and distributions, withdrawals,
loans, and transfers from such Trust Fund during the valuation period.

 

(c) Finally, the net increase or decrease in the value of the Trust Fund shall
be allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share.

 

44



--------------------------------------------------------------------------------

11.4 Finality of Determinations

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.

11.5 Notification

Within a reasonable period of time after the end of each calendar quarter, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during such calendar quarter.

 

45



--------------------------------------------------------------------------------

ARTICLE XII

LOANS

12.1 Application for Loan

A Participant who is a party in interest as defined in ERISA Section 3(14) may
make application to the Administrator for a loan from his Account. Loans shall
be made to Participants in accordance with written guidelines which are hereby
incorporated into and made a part of the Plan. To the extent that such written
guidelines comply with the requirements of Code Section 72(p), but are
inconsistent with the provisions of this Article, such written guidelines shall
be given effect.

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided, however, that in no event may the security
interest exceed fifty (50) percent of the Participant’s vested interest under
the Plan determined as of the date as of which the loan is originated in
accordance with Plan provisions. In the case of a Participant who is an active
employee, the Participant also shall enter into an agreement to repay the loan
by payroll withholding. No loan in excess of fifty (50) percent of the
Participant’s vested interest under the Plan shall be made from the Plan. Loans
shall not be made available to Highly Compensated Employees in an amount greater
than the amount made available to other employees.

A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default.

12.2 Reduction of Account Upon Distribution

Notwithstanding any other provision of the Plan, the amount of a Participant’s
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant’s death prior to the commencement of distribution of
his Account and the Participant’s vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant’s
vested interest in his Account shall be adjusted by reducing the vested account
balance by the amount of the security used to repay the loan, as provided in the
preceding sentence, prior to determining the amount of the benefit payable to
each such individual.

12.3 Requirements to Prevent a Taxable Distribution

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

 

46



--------------------------------------------------------------------------------

(a) The interest rate on any loan to a Participant shall be a reasonable
interest rate commensurate with current interest rates charged for loans made
under similar circumstances by persons in the business of lending money.

 

(b) The amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company) shall not exceed the lesser of:

 

  (i) $50,000, reduced by the excess, if any, of the highest outstanding balance
of any other loan to the Participant from the Plan or any other plan maintained
by an Employer or a Related Company during the preceding 12-month period over
the outstanding balance of such loans on the date a loan is made hereunder; or

 

  (ii) fifty (50) percent of the vested portions of the Participant’s Account
and his vested interest under all other plans maintained by an Employer or a
Related Company.

 

(c) The term of any loan to a Participant shall be no greater than five
(5) years, except in the case of a loan used to acquire any dwelling unit which
within a reasonable period of time is to be used (determined at the time the
loan is made) as a principal residence (as defined under Code Section 121) of
the Participant.

 

(d) Substantially level amortization shall be required over the term of the loan
with payments made not less frequently than quarterly, except that if so
provided in the written guidelines applicable to Plan loans, the amortization
schedule may be waived and payments suspended while a Participant is on a leave
of absence from employment with an Employer or any Related Company (for periods
in which the Participant does not perform military service as described in
paragraph (e)), provided that all of the following requirements are met:

 

  (i) Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

 

  (ii) Payments resume after the earlier of (a) the date such leave of absence
ends or (b) the one-year anniversary of the date such leave began;

 

  (iii) The period during which payments are suspended does not exceed one year;

 

  (iv) Payments resume in an amount not less than the amount required under the
original amortization schedule; and

 

47



--------------------------------------------------------------------------------

  (v) The waiver of the amortization schedule does not extend the period of the
loan beyond the maximum period permitted under this Article.

 

(e) If a Participant is absent from employment with any Employer or any Related
Company for a period during which he performs services in the uniformed services
(as defined in chapter 45 of title 38 of the United States Code), whether or not
such services constitute qualified military service, the suspension of payments
shall not be taken into account for purposes of applying either paragraph (c) or
paragraph (d) of this Section provided that all of the following requirements
are met:

 

  (i) Payments resume upon completion of such military service;

 

  (ii) Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

 

  (iii) Upon resumption, payments are made no less frequently than required
under the original amortization schedule and continue under such schedule until
the loan is repaid in full; and

 

  (iv) The loan is repaid in full, including interest accrued during the period
of such military service, no later than (1) for loans made prior to January 1,
2004, the last scheduled repayment date under the original amortization schedule
extended by the period of such military service and (2) for loans made on or
after January 1, 2004, the maximum period otherwise permitted under this Article
extended by the period of such military service.

 

(f) The loan shall be evidenced by a legally enforceable agreement that
demonstrates compliance with the provisions of this Section.

12.4 Administration of Loan Investment Fund

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant’s name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant’s loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
then currently effective investment election. The balance of the Participant’s
loan Investment Fund shall be decreased by the amount of principal payments and
the loan Investment Fund shall be terminated when the loan has been repaid in
full.

 

48



--------------------------------------------------------------------------------

12.5 Default

If either (1) a Participant fails to make or cause to be made, any payment
required under the terms of the loan by the end of the calendar quarter
following the calendar quarter in which the payment was due, unless payment is
not made because the Participant is on a leave of absence and the amortization
schedule is waived as provided in Section 12.3(d) or (e), or (2) there is an
outstanding principal balance existing on a loan after the last scheduled
repayment date (extended as provided in Section 12.3(e), if applicable), the
Administrator shall direct the Trustee to declare the loan to be in default, and
the entire unpaid balance of such loan, together with accrued interest, shall be
immediately due and payable. In any such event, if such balance and interest
thereon is not paid following such declaration, the Trustee shall charge the
Account of the Participant with the amount of such balance and interest as of
the earliest date a distribution may be made from the Plan to the Participant
without adversely affecting the tax qualification of the Plan or of the cash or
deferred arrangement.

Notwithstanding the foregoing, the following shall apply with respect to a
Participant with an outstanding loan whose employment has terminated:

 

(a) If the Participant was terminated involuntarily for reasons other than
cause, the Administrator shall direct the Trustee to declare the outstanding
loan to be in default as of the earliest of (i) the end of the period described
in (1) above, (ii) the last scheduled repayment date, or (iii) the date on which
the Participant’s (or, if the Participant has died, his Beneficiary’s)
application for benefits is processed.

 

(b) If the Participant terminated voluntarily or was terminated for cause, the
Administrator shall direct the Trustee to declare the outstanding loan to be in
default as of the earliest of (i) the end of the period described in (1) above,
(ii) the last scheduled repayment date, (iii) 60 days after the Participant’s
termination of employment, or (iv) the date on which the Participant’s (or, if
the Participant has died, his Beneficiary’s) application for benefits is
processed.

12.6 Deemed Distribution Under Code Section 72(p)

If a Participant’s loan is declared to be in default and such Participant fails
to remit payment as provided in Section 12.5, the Participant shall be deemed to
have received a taxable distribution in the amount of the outstanding loan
balance as required under Code Section 72(p), whether or not distribution may
actually be made from the Plan without adversely affecting the tax qualification
of the Plan; provided, however, that the taxable portion of such deemed
distribution shall be reduced in accordance with the provisions of Code
Section 72(e) to the extent the deemed distribution is attributable to the
Participant’s After-Tax Contributions.

 

49



--------------------------------------------------------------------------------

12.7 Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)

With respect to any loan made on or after January 1, 2002, the balance of such
loan that is deemed to have been distributed to a Participant hereunder shall
cease to be an outstanding loan for purposes of Code Section 72(p) and a
Participant shall not be treated as having received a taxable distribution when
his Account is offset by such outstanding loan balance as provided in
Section 12.5. Any interest that accrues on a loan after it is deemed to have
been distributed shall not be treated as an additional loan to the Participant
and shall not be included in the Participant’s taxable income as a deemed
distribution. Notwithstanding the foregoing, however, unless a Participant
repays such loan, with interest, the amount of such loan, with interest thereon
calculated as provided in the original loan note, shall continue to be
considered an outstanding loan for purposes of determining the maximum
permissible amount of any subsequent loan under Section 12.3(b).

If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan solely for purposes of determining the taxable portion
of the Participant’s Account and shall not be treated as After-Tax Contributions
for any other Plan purpose, including application of the limitations on
contributions applicable under Code Sections 401(m) and 415.

12.8 Special Rules Applicable to Loans

Any loan made hereunder shall be subject to the following rules:

 

(a) Loans Limited to Eligible Employees: No loans shall be made to an Employee
who makes a Rollover Contribution in accordance with Article V, but who is not
an Eligible Employee as provided in Article III.

 

(b) Minimum Loan Amount: A Participant may not request or obtain a loan for less
than $1,000.

 

(c) Maximum Number of Outstanding Loans: A Participant with an outstanding loan
may not apply for another loan until the existing loan is paid in full and may
not refinance an existing loan or obtain a second (2nd) loan for the purpose of
paying off the existing loan. The provisions of this paragraph shall not apply
to any loans made prior to the effective date of this amendment and restatement;
provided, however, that any such loan shall be taken into account in determining
whether a Participant may apply for a new loan hereunder.

 

(d)

Maximum Period for Principal Residence Loan: The term of any loan to a
Participant that is used to acquire any dwelling unit which within a reasonable
period of time is to be used (determined at the time the loan is made) as a

 

50



--------------------------------------------------------------------------------

principal residence (as defined under Code Section 121) of the Participant shall
be no greater than fifteen (15) years.

 

(e) Pre-Payment Without Penalty: A Participant may pre-pay the balance of any
loan hereunder prior to the date it is due without penalty.

 

(f) Effect of Termination of Employment: Upon a Participant’s termination of
employment, the balance of any outstanding loan hereunder shall immediately
become due and owing; provided, however, that if such Participant is entitled to
severance payments and the Participant agrees to withholding of loan repayments
from such severance payments, the Participant shall not be deemed to have
terminated employment for purposes of applying the provisions of this paragraph
until such severance payments cease.

 

(g) No Roll Over of Loans: A Participant may not elect to roll over any loan
note held pursuant to the provisions of this Article.

12.9 Loans Granted Prior to Amendment

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement shall remain outstanding until repaid in accordance with its terms
or the otherwise applicable Plan provisions.

 

51



--------------------------------------------------------------------------------

ARTICLE XIII

WITHDRAWALS WHILE EMPLOYED

13.1 Non-Hardship Withdrawals of After-Tax Contributions

A Participant who is employed by an Employer or a Related Company may request at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal from his After-Tax Contributions Sub-Account. A
Participant who makes a withdrawal from his After-Tax Contributions Sub-Account
in accordance with the provisions of this Section may not make a further such
withdrawal during the thirty-six (36)-month period following the effective date
of the withdrawal.

13.2 Non-Hardship Withdrawals of Rollover Contributions from B-K Medical Plan

A Participant who is employed by an Employer or a Related Company may request at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal from the portion of his Rollover Contributions
Sub-Account that is attributable to rollovers made to the B-K Medical Systems,
Inc. 401(k) Savings Plan.

13.3 Non-Hardship Withdrawals of Amounts Transferred from Siemens Savings Plan

A Participant who is employed by an Employer or a Related Company and is or was
an employee of Sound Technology, Inc. may request at any time, subject to the
limitations and conditions prescribed in this Article, to make a cash withdrawal
from the portion of his Account that is attributable to any after-tax, rollover,
and matching contributions that were transferred to the Plan from the Siemens
Savings Plan, excluding any earnings or losses credited to such amounts after
December 31, 2002. The minimum non-hardship withdrawal that a Participant may
make in accordance with the provisions of this Section shall be an amount equal
to the lesser of $250 or one-hundred (100) percent of his withdrawable interest
in such amounts.

A Participant may not make more than two (2) withdrawals during the Plan Year in
accordance with the provisions of this Section.

13.4 Age Fifty-Nine and One-Half (59 1/2) Withdrawals

A Participant who is employed by an Employer or a Related Company and who has
attained age fifty-nine and one-half (59 1/2) may request, subject to the
limitations and conditions prescribed in this Article, to make a cash withdrawal
from his vested interest in any of the following Sub-Accounts:

 

(a) his Tax-Deferred Contributions Sub-Account.

 

52



--------------------------------------------------------------------------------

(b) his Rollover Contributions Sub-Account.

 

(c) his Qualified Non-elective Contributions Sub-Account.

 

(d) his Qualified Matching Contributions Sub-Account.

 

(e) his Discretionary Contributions Sub-Account.

 

(f) his Regular Matching Contributions Sub-Account.

 

(g) his True Up Matching Contributions Sub-Account.

13.5 Overall Limitations on Non-Hardship Withdrawals

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

(a) A Participant must apply for a non-hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

 

(b) Withdrawals may be made effective as soon as administratively practicable
after the Administrator’s approval of the Participant’s withdrawal application.

13.6 Hardship Withdrawals

A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may request, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal from his vested
interest in any of the following Sub-Accounts:

 

(a) his Tax-Deferred Contributions Sub-Account, excluding any income credited to
such Sub-Account.

13.7 Hardship Determination

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant. An immediate and heavy financial need of the Participant means a
financial need on account of:

 

53



--------------------------------------------------------------------------------

(a) expenses previously incurred by or necessary to obtain for the Participant,
the Participant’s spouse, or any dependent of the Participant (as defined in
Code Section 152) medical care described in Code Section 213(d);

 

(b) costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

(c) payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, or any dependent of the Participant; or

 

(d) the need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence.

13.8 Satisfaction of Necessity Requirement for Hardship Withdrawals

A withdrawal shall be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant only if the Participant satisfies all of the
following requirements:

 

(a) The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.

 

(b) The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.

 

(c) The Participant’s Tax-Deferred Contributions and the Participant’s “elective
contributions” and “employee contributions”, as defined in Article VII, under
all other qualified and non-qualified deferred compensation plans maintained by
an Employer or any Related Company shall be suspended for at least twelve
(12) months after his receipt of the withdrawal.

 

(d) The Participant’s Tax-Deferred Contributions and “elective contributions”,
as defined in Article VII, for his taxable year immediately following the
taxable year of the withdrawal shall not exceed the applicable limit under Code
Section 402(g) for such next taxable year less the amount of the Participant’s
Tax-Deferred Contributions and “elective contributions” for the taxable year of
the withdrawal.

A Participant shall continue to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan notwithstanding
that his Tax-Deferred Contributions have been suspended in accordance with this
Section.

 

54



--------------------------------------------------------------------------------

13.9 Conditions and Limitations on Hardship Withdrawals

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

(a) A Participant must apply for a hardship withdrawal such number of days as
the Administrator may prescribe prior to the date as of which it is to be
effective.

 

(b) Hardship withdrawals may be effected as soon as administratively practicable
after the Administrator’s approval of the Participant’s withdrawal request.

 

(c) The amount of a hardship withdrawal may include any amounts necessary to pay
any Federal, state, or local income taxes or penalties reasonably anticipated to
result because of the withdrawal.

13.10 Order of Withdrawal from a Participant’s Sub-Accounts

Distribution of a withdrawal amount shall be made from a Participant’s
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one (1) Investment Fund, the withdrawal
shall be charged against the Investment Funds as directed by the Administrator.

 

55



--------------------------------------------------------------------------------

ARTICLE XIV

TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

14.1 Termination of Employment and Settlement Date

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the Trustee
as soon thereafter as administratively practicable.

 

56



--------------------------------------------------------------------------------

ARTICLE XV

DISTRIBUTIONS

15.1 Distributions to Participants

After his Settlement Date, a Participant shall receive distribution of his
vested interest in his Account in the form provided under Article XVI beginning
as soon as reasonably practicable following his Settlement Date or, if later,
the date his application for distribution is filed with the Administrator.

15.2 Distributions to Beneficiaries

If a Participant dies prior to his Benefit Payment Date, his Beneficiary shall
receive distribution of the Participant’s vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following the date the Beneficiary’s application for distribution is filed with
the Administrator. Distribution of the Participant’s entire vested interest
shall be made to a Participant’s non-spouse Beneficiary no later than the end of
the fifth (5th) calendar year beginning after the Participant’s death. If
distribution is to be made to the Participant’s spouse as Beneficiary,
distribution shall be made no later than the later of (i) the end of the first
calendar year beginning after the Participant’s death or (ii) the end of the
calendar year in which the Participant would have attained age seventy and
one-half (70 1/2).

If distribution is to be made to a Participant’s spouse, it shall be made
available within a reasonable period of time after the Participant’s death that
is no less favorable than the period of time applicable to other distributions.

15.3 Cash Outs and Participant Consent

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $200, distribution
of such vested interest shall be made to the Participant in a single sum payment
as soon as reasonably practicable following his Settlement Date. If a
Participant has no vested interest in his Account on his Settlement Date, he
shall be deemed to have received distribution of such vested interest on his
Settlement Date.

If a Participant’s vested interest in his Account exceeds $200, distribution to
such Participant shall not commence without the Participant’s written consent
prior to the later of his Normal Retirement Date or the date he attains age
sixty-two (62).

 

57



--------------------------------------------------------------------------------

15.4 Required Commencement of Distribution

Notwithstanding any other provision of the Plan to the contrary, distribution of
a Participant’s vested interest in his Account shall commence to the Participant
no later than the earlier of:

 

(a) unless the Participant elects a later date, sixty (60) days after the close
of the Plan Year in which (i) the Participant’s Normal Retirement Date occurs,
(ii) the tenth (10th) anniversary of the year in which he commenced
participation in the Plan occurs, or (iii) his Settlement Date occurs, whichever
is latest; or

 

(b) his Required Beginning Date.

Distributions required to commence under this Section shall be made in the form
provided under Article XVI and in accordance with Code Section 401(a)(9) and
regulations issued thereunder, including the minimum distribution incidental
benefit requirements.

15.5 Reemployment of a Participant

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

15.6 Restrictions on Alienation

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

 

58



--------------------------------------------------------------------------------

15.7 Facility of Payment

If the Administrator finds that any individual to whom an amount is payable
hereunder is a minor or is otherwise incapable of attending to his financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Administrator, be paid to another person for the use or
benefit of the individual found incapable of attending to his financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. The Trustee shall make such payment only upon receipt of written
instructions to such effect from the Administrator. Any such payment shall be
charged to the Account from which any such payment would otherwise have been
paid to the individual found incapable of attending to his financial affairs and
shall be a complete discharge of any liability therefor under the Plan.

15.8 Inability to Locate Payee

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, that
benefit will be forfeited. However, if the payee later files a claim for that
benefit, the benefit will be restored.

15.9 Distribution Pursuant to Qualified Domestic Relations Orders

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

 

59



--------------------------------------------------------------------------------

ARTICLE XVI

FORM OF PAYMENT

16.1 Form of Payment

Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum cash payment.

16.2 Direct Rollover

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in the form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.

Notwithstanding the foregoing, a “qualified distributee” may not elect a direct
rollover with respect to an “eligible rollover distribution” if the total value
of the “eligible rollover distributions” expected to be made to the “qualified
distributee” for the year is less than $200.

For purposes of this Section, the following terms have the following meanings:

 

(a) An “eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a) that accepts rollovers;
provided, however, that, in the case of a direct rollover by a surviving spouse,
an eligible retirement plan does not include a qualified trust described in Code
Section 401(a). An “eligible retirement plan” with respect to a “qualified
distributee” other than the Participant, the Participant’s surviving spouse, or
the Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relation order means either an individual retirement account
described in Code Section 408(a) or an individual retirement annuity described
in Code Section 408(b) (an “IRA”). Such IRA must be treated as an IRA inherited
from the deceased Participant by the “qualified distributee” and must be
established in a manner that identifies it as such.

 

(b) An “eligible rollover distribution” means any distribution of all or any
portion of the balance of a Participant’s Account; provided, however, that an
eligible rollover distribution does not include the following:

 

60



--------------------------------------------------------------------------------

  (i) any distribution to the extent such distribution is required under Code
Section 401(a)(9).

 

  (ii) the portion of any distribution that consists of the Participant’s
After-Tax Contributions.

 

  (iii) any hardship withdrawal of Tax-Deferred Contributions made in accordance
with the provisions of Article XIII.

 

(c) A “qualified distributee” means a Participant, his surviving spouse, or his
spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p). A “qualified distributee”
includes a Participant’s non-spouse Beneficiary who is his designated
beneficiary within the meaning of Code Section 401(a)(9)(E).

16.3 Notice Regarding Form of Payment

Within the one-hundred and fifty (150)-day period ending thirty (30) days before
a Participant’s Benefit Payment Date, the Administrator shall provide the
Participant with a written explanation of his right to defer distribution until
his Normal Retirement Date, or such later date as may be provided in the Plan,
his right to make a direct rollover, and the form of payment provided under the
Plan. Distribution of the Participant’s Account may commence fewer than thirty
(30) days after such notice is provided to the Participant if (i) the
Administrator clearly informs the Participant of his right to consider his
election of whether or not to make a direct rollover or to receive a
distribution prior to his Normal Retirement Date for a period of at least thirty
(30) days following his receipt of the notice and (ii) the Participant, after
receiving the notice, affirmatively elects an early distribution.

 

61



--------------------------------------------------------------------------------

ARTICLE XVII

BENEFICIARIES

17.1 Designation of Beneficiary

An unmarried Participant’s Beneficiary shall be the person or persons designated
by such Participant in accordance with rules prescribed by the Administrator. A
married Participant’s Beneficiary shall be his spouse, unless the Participant
designates a person or persons other than his spouse as Beneficiary with his
spouse’s written consent. For purposes of this Section, a Participant shall be
treated as unmarried and spousal consent shall not be required if the
Participant is not married on his Benefit Payment Date.

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
spouse, then the Beneficiary under the Plan shall be the Participant’s estate.
If a Beneficiary dies after becoming entitled to receive a distribution under
the Plan but before distribution is made to him in full, and if the Participant
has not designated another Beneficiary to receive the balance of the
distribution in that event, the estate of the deceased Beneficiary shall be the
Beneficiary as to the balance of the distribution.

17.2 Spousal Consent Requirements

Any written spousal consent given pursuant to this Article must acknowledge the
effect of the action taken, must specify any non-spouse Beneficiary designated
by the Participant and that such Beneficiary may not be changed without written
spousal consent, and must be witnessed by a Plan representative or a notary
public. A Participant’s spouse will be deemed to have given written consent to
the Participant’s designation of Beneficiary if the Participant establishes to
the satisfaction of a Plan representative that such consent cannot be obtained
because the spouse cannot be located or because of other circumstances set forth
in Section 401(a)(11) of the Code and regulations issued thereunder. Any written
consent given or deemed to have been given by a Participant’s spouse hereunder
shall be valid only with respect to the spouse who signs the consent.

 

62



--------------------------------------------------------------------------------

ARTICLE XVIII

ADMINISTRATION

18.1 Authority of the Sponsor

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor (or, if applicable, the Administrative
Committee) may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist in carrying out its duties hereunder. The
Sponsor shall be a “named fiduciary” as that term is defined in ERISA
Section 402(a)(2). The Sponsor, by action of its board of directors, may:

 

(a) allocate any of the powers, authority, or responsibilities for the operation
and administration of the Plan (other than trustee responsibilities as defined
in ERISA Section 405(c)(3)) among named fiduciaries; and

 

(b) designate a person or persons other than a named fiduciary to carry out any
of such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

18.2 Discretionary Authority

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, and
resolving disputes, the Sponsor (or any individual to whom authority has been
delegated in accordance with Section 18.1) shall have absolute discretionary
authority.

18.3 Action of the Sponsor

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the

 

63



--------------------------------------------------------------------------------

Sponsor. All notices, advice, directions, certifications, approvals, and
instructions required or authorized to be given by the Sponsor under the Plan
shall be in writing and signed by either (i) a majority of the members of the
Sponsor’s board of directors or by such member or members as may be designated
by an instrument in writing, signed by all the members thereof, as having
authority to execute such documents on its behalf, or (ii) the employee or
employees authorized to act for the Sponsor in accordance with the provisions of
this Section.

18.4 Designation and Appointment of Administrative Committee

If in accordance with the provisions of Section 18.1, the Sponsor determines to
designate an Administrative Committee to act as the administrator for purposes
of ERISA and the plan administrator for purposes of the Code, the Administrative
Committee shall consist of three (3) individuals who may, but need not be,
officers, directors, or Employees of an Employer. The following shall apply with
respect to the appointment, retention, and resignation of Administrative
Committee members:

 

(a) If an individual is appointed as a member of the Administrative Committee
and accepts such appointment in accordance with Section 18.1, such appointment
shall be effective until a successor is appointed or until the member dies,
resigns, ceases to be an employee of an Employer, or is removed by the Sponsor.

 

(b) A member of the Administrative Committee may be removed by the Sponsor at
any time, with or without cause, by written notice delivered or mailed by
registered mail to such member and each other member of the Administrative
Committee. A member of the Administrative Committee may resign at any time by
filing written notice with the Sponsor. If a member of the Administrative
Committee who is an Employee terminates employment with the Employers, he shall
automatically cease to be a member of the Administrative Committee.

 

(c) If a vacancy occurs in the Administrative Committee, the remaining members
of the Administrative shall notify in writing and request appointment of a
successor. The Sponsor shall appoint a successor within a reasonable period of
receiving such request. If no successor has been appointed within thirty
(30) days following the Sponsor’s receipt of such request, the remaining members
shall be entitled to fill such vacancy by written notice to the Sponsor and to
the Trustee. During the existence of a vacancy in the Administrative Committee,
the remaining two (2) members shall have all the powers and authority of the
Administrative Committee.

The Administrative Committee shall act by a majority, but not less than two (2),
of its members. No member of the Administrative Committee shall vote upon any
matter relating specifically to himself as a Participant, but may vote upon
matters relating to Participants in general.

 

64



--------------------------------------------------------------------------------

The members of the Administrative Committee may by written agreement allocate
among themselves their responsibilities under the Plan. Except as otherwise
required by law, to the extent responsibilities have been so allocated, only the
member to whom a specific responsibility has been allocated shall be liable for
omissions occurring in the performance of such responsibility.

18.5 Reliance on Specialists

Except as otherwise required by law, none of the Sponsor, it officers, directors
and employees, the Administrative Committee, or the Trustee shall be responsible
for any reports furnished by any specialist retained or employed by the Sponsor
or the Administrative Committee, but they shall be entitled to rely thereon as
well as on certificates furnished by an accountant, and on all opinions of
counsel. The Sponsor, its officers, directors and employees, the Administrative
Committee, and the Trustee shall be fully protected with respect to any action
taken or suffered by them in good faith in reliance upon such specialist,
accountant or counsel, and all actions taken or suffered in such reliance shall
be conclusive upon each of them and upon all Employees, Participants,
Beneficiaries, and any other persons with an interest under the Plan or Trust
Agreement.

18.6 Claims Review Procedure

Whenever a claim for benefits under the Plan filed by any person (herein
referred to as the “Claimant”) is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
ninety (90) days of the date the claim was filed or, if special circumstances
require an extension, within one-hundred and eighty (180) days of such date,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of (i) the specific reasons for the
denial of the claim, (ii) specific reference to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such information is necessary, (iv) that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, (v) records and other information relevant to the Claimant’s
claim, a description of the review procedures and in the event of an adverse
review decision, a statement describing any voluntary review procedures and the
Claimant’s right to obtain copies of such procedures, and (vi) a statement that
there is no further administrative review following the initial review, and that
the Claimant has a right to bring a civil action under ERISA Section 502(a) if
the Sponsor’s decision on review is adverse to the Claimant. The notice shall
also include a statement advising the Claimant that, within sixty (60) days of
the date on which he receives such notice, he may obtain review of such decision
in accordance with the procedures hereinafter set forth. Within such sixty
(60)-day period, the Claimant or his authorized representative may request that
the claim denial be reviewed by filing with the Sponsor a written request
therefor, which request shall contain the following information:

 

65



--------------------------------------------------------------------------------

(a) the date on which the Claimant’s request was filed with the Sponsor;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Sponsor shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

 

(b) the specific portions of the denial of his claim which the Claimant requests
the Sponsor to review;

 

(c) a statement by the Claimant setting forth the basis upon which he believes
the Sponsor should reverse the previous denial of his claim for benefits and
accept his claim as made; and

 

(d) any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within one-hundred and twenty
(120) days of such date, the Sponsor shall conduct a full and fair review of the
decision denying the Claimant’s claim for benefits and shall render its written
decision on review to the Claimant. The Sponsor’s decision on review shall be
written in a manner calculated to be understood by the Claimant and shall
specify the reasons and Plan provisions upon which the Sponsor’s decision was
based.

18.7 Qualified Domestic Relations Orders

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.

18.8 Indemnification

In addition to whatever rights of indemnification the members of the Sponsor’s
board of directors or any employee or employees of the Sponsor to whom any
power, authority, or responsibility is delegated pursuant to Section 18.3, may
be entitled under the articles of incorporation or regulations of the Sponsor,
under any provision of law, or under any other agreement, the Sponsor shall
satisfy any liability actually and reasonably incurred by any such person or
persons, including expenses, attorneys’ fees, judgments, fines, and amounts paid
in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is

 

66



--------------------------------------------------------------------------------

judicially determined to be the result of such person or persons’ gross
negligence or willful misconduct.

18.9 Actions Binding

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

 

67



--------------------------------------------------------------------------------

ARTICLE XIX

AMENDMENT AND TERMINATION

19.1 Amendment

Subject to the provisions of Section 19.2, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

19.2 Limitation on Amendment

The Sponsor shall make no amendment to the Plan which shall decrease the accrued
benefit of any Participant or Beneficiary, except that nothing contained herein
shall restrict the right to amend the provisions of the Plan relating to the
administration of the Plan and Trust. Moreover, no such amendment shall be made
hereunder which shall permit any part of the Trust to revert to an Employer or
any Related Company or be used or be diverted to purposes other than the
exclusive benefit of Participants and Beneficiaries. The Sponsor shall make no
retroactive amendment to the Plan unless such amendment satisfies the
requirements of Code Section 401(b) and/or Section 1.401(a)(4)-11(g) of the
Treasury regulations, as applicable.

19.3 Termination

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

 

(a) As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan. The termination
date shall become a Valuation Date for purposes of Article XI. In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

 

(b)

All Accounts shall then be disposed of to or for the benefit of each Participant
or Beneficiary in accordance with the provisions of Article XV as if the
termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if

 

68



--------------------------------------------------------------------------------

 

neither his Employer nor a Related Company establishes or maintains another
defined contribution plan (other than an employee stock ownership plan as
defined in Code Section 4975(e)(7)), the Participant’s written consent to the
commencement of distribution shall not be required regardless of the value of
the vested portions of his Account.

 

(c) Notwithstanding the provisions of paragraph (b) of this Section, no
distribution shall be made to a Participant of any portion of the balance of his
Tax-Deferred Contributions Sub-Account prior to his separation from service
(other than a distribution made in accordance with Article XIII or required in
accordance with Code Section 401(a)(9)) unless (i) neither his Employer nor a
Related Company establishes or maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code
Section 4975(e)(7), a tax credit employee stock ownership plan as defined in
Code Section 409, or a simplified employee pension as defined in Code
Section 408(k)) either at the time the Plan is terminated or at any time during
the period ending twelve (12) months after distribution of all assets from the
Plan; provided, however, that this provision shall not apply if fewer than two
(2) percent of the Eligible Employees under the Plan were eligible to
participate at any time in such other defined contribution plan during the
twenty-four (24)-month period beginning twelve (12) months before the Plan
termination, and (ii) the distribution the Participant receives is a “lump sum
distribution” as defined in Code Section 402(e)(4), without regard to clauses
(I), (II), (III), and (IV) of sub-paragraph (D)(i) thereof.

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be one-hundred (100) percent. For purposes of
the preceding sentence only, the Plan shall be deemed to terminate automatically
if there shall be a complete discontinuance of contributions hereunder by all
Employers.

19.4 Reorganization

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer. If an Employer disposes of substantially all of the assets
used by the Employer in a trade or business or disposes of a subsidiary and in
connection therewith one or more Participants terminates employment but
continues in employment with the purchaser of the assets or with such
subsidiary, no distribution from the Plan shall be made to any such Participant
from his Tax-Deferred Contributions Sub-Account prior to his separation from
service (other than a distribution made in accordance with Article XIII or
required in accordance with Code Section 401(a)(9)), except that a distribution
shall be permitted to be made in such a case, subject to the Participant’s
consent (to the extent required by

 

69



--------------------------------------------------------------------------------

law), if (i) the distribution would constitute a “lump sum distribution” as
defined in Code Section 402(e)(4), without regard to clauses (I), (II), (III),
or (IV) of sub-paragraph (D)(i) thereof, (ii) the Employer continues to maintain
the Plan after the disposition, (iii) the purchaser does not maintain the Plan
after the disposition, and (iv) the distribution is made by the end of the
second calendar year after the calendar year in which the disposition occurred.

19.5 Withdrawal of an Employer Upon Ceasing to be Member of Controlled Group

An Employer other than the Sponsor shall be deemed automatically to withdraw
from the Plan in the event it is no longer a member of a controlled group of
corporations (within the meaning of Code Section 414(b)) or under common control
(within the meaning of Code Section 414(c)) with the Sponsor or any other
Employer. Upon such withdrawal, the withdrawing Employer shall determine whether
a partial termination has occurred with respect to its Employees. In the event
that the withdrawing Employer determines a partial termination has occurred, the
action specified in Section 19.3 shall be taken as of the withdrawal date, as on
a termination of the Plan, but with respect only to Participants who are
employed solely by the withdrawing Employer, and who, upon such withdrawal, are
neither transferred to nor continued in employment with any other Employer or a
Related Company. The interest of any Participant employed by the withdrawing
Employer who is transferred to or continues in employment with any other
Employer or a Related Company, and the interest of any Participant employed
solely by an Employer or a Related Company other than the withdrawing Employer,
shall remain unaffected by such withdrawal; no adjustment to his Accounts shall
be made by reason of the withdrawal; and he shall continue as a Participant
hereunder subject to the remaining provisions of the Plan.

 

70



--------------------------------------------------------------------------------

ARTICLE XX

ADOPTION BY OTHER ENTITIES

20.1 Adoption by Related Companies

A Related Company shall, upon determination by the Sponsor, adopt the Plan and
become an Employer hereunder by causing an appropriate written instrument
evidencing such adoption to be executed in accordance with the requirements of
its organizational authority. Any such instrument shall specify the effective
date of the adoption.

20.2 Effective Plan Provisions

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

 

71



--------------------------------------------------------------------------------

ARTICLE XXI

MISCELLANEOUS PROVISIONS

21.1 No Commitment as to Employment

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

21.2 Benefits

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

21.3 No Guarantees

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

21.4 Expenses

The expenses of operation and administration of the Plan, including the expenses
of the Administrator, shall be paid from the Trust, unless the Sponsor elects to
make payment. To the extent paid from the Trust, administrative expenses shall
be allocated among Participants’ Accounts.

Notwithstanding the foregoing, administrative expenses that are incurred
directly with respect to an individual Participant’s Account will be allocated
to that Account.

21.5 Precedent

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

21.6 Duty to Furnish Information

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

 

72



--------------------------------------------------------------------------------

21.7 Merger, Consolidation, or Transfer of Plan Assets

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

21.8 Back Pay Awards

The provisions of this Section shall apply only to an Employee or former
Employee who becomes entitled to back pay by an award or agreement of an
Employer without regard to mitigation of damages. If a person to whom this
Section applies was or would have become an Eligible Employee after such back
pay award or agreement has been effected, and if any such person who had not
previously elected to make Tax-Deferred Contributions pursuant to Section 4.1
shall within thirty (30) days of the date he receives notice of the provisions
of this Section make an election to make Tax-Deferred Contributions in
accordance with such Section 4.1 (retroactive to any Enrollment Date as of which
he was or has become eligible to do so), then such Participant may elect that
any Tax-Deferred Contributions not previously made on his behalf but which,
after application of the foregoing provisions of this Section, would have been
made under the provisions of Article IV shall be made out of the proceeds of
such back pay award or agreement. In addition, if any such Employee or former
Employee would have been eligible to participate in the allocation of Employer
Contributions under the provisions of Article VI or XXII for any prior Plan Year
after such back pay award or agreement has been effected, his Employer shall
make an Employer Contribution equal to the amount of the Employer Contribution
which would have been allocated to such Participant under the provisions of
Article VI or XXII as in effect during each such Plan Year. The amounts of such
additional contributions shall be credited to the Account of such Participant.
Any additional contributions made pursuant to this Section shall be made in
accordance with, and subject to the limitations of the applicable provisions of
the Plan.

21.9 Condition on Employer Contributions

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.10, however, in no event shall any portion of the
property of the Trust ever revert to or otherwise inure to the benefit of an
Employer or any Related Company.

 

73



--------------------------------------------------------------------------------

21.10 Return of Contributions to an Employer

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

(a) is made under a mistake of fact, or

 

(b) is disallowed as a deduction under Code Section 404,

such contribution may be returned to the Employer within one (1) year after the
payment of the contribution or the disallowance of the deduction to the extent
disallowed, whichever is applicable. In the event the Plan does not initially
qualify under Code Section 401(a), any contribution of an Employer made
hereunder may be returned to the Employer within one (1) year of the date of
denial of the initial qualification of the Plan, but only if an application for
determination was made within the period of time prescribed under ERISA
Section 403(c)(2)(B).

21.11 Validity of Plan

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of Commonwealth of Massachusetts, except
as preempted by applicable Federal law. The invalidity or illegality of any
provision of the Plan shall not affect the legality or validity of any other
part thereof.

21.12 Trust Agreement

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

21.13 Parties Bound

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

21.14 Application of Certain Plan Provisions

For purposes of the general administrative provisions and limitations of the
Plan and except as otherwise specifically provided in the Plan, a Participant’s
Beneficiary or alternate payee under a qualified domestic relations order shall
be treated as any other person entitled to receive benefits under the Plan. Upon
any termination of the Plan, any such Beneficiary or alternate payee under a
qualified domestic relations order who has an interest under the Plan at the
time of such termination, which does not cease by reason thereof, shall be
deemed to be a Participant for all purposes of the Plan. A Participant’s

 

74



--------------------------------------------------------------------------------

Beneficiary, if the Participant has died, or alternate payee under a qualified
domestic relations order shall be treated as a Participant for purposes of
directing investments as provided in Article X.

21.15 Merged Plans

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

21.16 Transferred Funds

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

21.17 Veterans Reemployment Rights

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). The Administrator shall notify
the Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service.

21.18 Delivery of Cash Amounts

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

21.19 Written Communications

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is

 

75



--------------------------------------------------------------------------------

acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required under the terms of the Plan to be made in writing
may be provided in any other medium (electronic, telephonic, or otherwise) that
is acceptable to the Administrator and permitted under applicable law.

 

76



--------------------------------------------------------------------------------

ARTICLE XXII

TOP-HEAVY PROVISIONS

22.1 Definitions

For purposes of this Article, the following terms shall have the following
meanings:

The “compensation” of an employee means compensation as defined in Code
Section 415 and regulations issued thereunder. In no event, however, shall the
“compensation” of a Participant taken into account under the Plan for any Plan
Year exceed $150,000 (subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar increase
in effect on January 1 of any calendar year, if any, is effective for Plan Years
beginning in such calendar year). If the “compensation” of a Participant is
determined over a period of time that contains fewer than 12 calendar months,
then the annual “compensation” limitation described above shall be adjusted with
respect to that Participant by multiplying the annual “compensation” limitation
in effect for the Plan Year by a fraction the numerator of which is the number
of full months in the period and the denominator of which is twelve (12);
provided, however, that no proration is “required” for a Participant who is
covered under the Plan for less than one full Plan Year if the formula for
allocations is based on “compensation” for a period of at least twelve
(12) months.

The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

A “key employee” means any Employee or former Employee who is a “key employee”
pursuant to the provisions of Code Section 416(i)(1) and any Beneficiary of such
Employee or former Employee.

A “non-key employee” means any Employee who is not a “key employee”.

A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer, so long as the entire group of plans would continue to meet the
requirements of Code Sections 401(a)(4) and 410.

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates and each other plan that enables a plan in which a “key
employee” participates to meet the requirements of Code Section 401(a)(4) or
Code Section 410, including any plan that terminated within the five (5)-year
period ending on the relevant “determination date”.

 

77



--------------------------------------------------------------------------------

A “super top-heavy group” with respect to a particular Plan Year means a
“required” or “permissive aggregation group” that, as of the “determination
date”, would qualify as a “top-heavy group” under the definition in this Section
with “ninety (90) percent” substituted for “sixty (60) percent” each place where
“sixty (60) percent” appears in the definition.

A “super top-heavy plan” with respect to a particular Plan Year means a plan
that, as of the “determination date”, would qualify as a “top-heavy plan” under
the definition in this Section with “ninety (90) percent” substituted for “sixty
(60) percent” each place where “sixty (60) percent” appears in the definition. A
plan is also a “super top-heavy plan” if it is part of a “super top-heavy
group”.

A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds sixty (60) percent of a similar sum determined
for all employees covered by the plans included in such group.

A “top-heavy plan” with respect to a particular Plan Year means (i), in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made in the five-year period ending on the “determination date”, (ii), in the
case of a defined benefit plan, a plan for which, as of the “determination
date”, the present value of the cumulative accrued benefits payable under the
plan (within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) to “key employees” exceeds sixty (60) percent of the present value
of the cumulative accrued benefits under the plan for all employees, with the
present value of accrued benefits for employees (other than “key employees”) to
be determined under the accrual method uniformly used under all plans maintained
by an Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C) and
including the present value of any part of any accrued benefits distributed in
the five(5)-year period ending on the “determination date”, and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top-heavy group”. For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the five (5)-year period ending on
the “determination date” shall be disregarded. For purposes of this paragraph,
the present value of cumulative accrued benefits under a defined benefit plan
for purposes of top-heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for

 

78



--------------------------------------------------------------------------------

all plans within a “required” or “permissive aggregation group”. A Participant’s
interest in the Plan attributable to any Rollover Contributions, except Rollover
Contributions made from a plan maintained by an Employer or a Related Company,
shall not be considered in determining whether the Plan is top-heavy.
Notwithstanding the foregoing, if a plan is included in a “required” or
“permissive aggregation group” that is not a “top-heavy group”, such plan shall
not be a “top-heavy plan”.

The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

22.2 Applicability

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined.

22.3 Minimum Employer Contribution

If the Plan is determined to be a “top-heavy plan” for a Plan Year, the Employer
Contributions, other than Matching Contributions, allocated to the Account of
each “non-key employee” who is an Eligible Employee and who is employed by an
Employer or a Related Company on the last day of such top-heavy Plan Year shall
be no less than the lesser of (i) three (3) percent of his “compensation” or
(ii) the largest percentage of “compensation” that is allocated as an Employer
Contribution and/or Tax-Deferred Contribution for such Plan Year to the Account
of any “key employee”; except that, in the event the Plan is part of a “required
aggregation group”, and the Plan enables a defined benefit plan included in such
group to meet the requirements of Code Section 401(a)(4) or 410, the minimum
allocation of Employer Contributions to each such “non-key employee” shall be
three (3) percent of the “compensation” of such “non-key employee”. Any minimum
allocation to a “non-key employee” required by this Section shall be made
without regard to any social security contribution made on behalf of the non-key
employee, his level of “compensation”, or whether he declined to make elective
or mandatory contributions, but shall be reduced by the contributions allocated
to the “non-key employee’s” account under any other defined contribution plan
maintained by the Employer or a Related Company.

In lieu of the minimum top-heavy allocation otherwise required under this
Section, each “non-key employee” who is an Eligible Employee and is employed by
an Employer or a Related Company on the last day of a top-heavy Plan Year and
who is also covered under a top-heavy defined benefit plan maintained by an
Employer or a Related Company will receive the top-heavy benefits provided under
the defined benefit plan offset by the benefits provided under the Plan.

Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year”

 

79



--------------------------------------------------------------------------------

for which they are made and shall be separately accounted for. Employer
Contributions allocated to a Participant’s Account shall be allocated upon
receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election.

*                 *                 *

EXECUTED AT _________________Peabody__________________,

_____MA___________, this ___16th__ day of _____July___________, _2007__.

 

ANALOGIC CORPORATION

By:  

/s/John J. Millerick

 

John J. Millerick

Senior Vice President, Treasurer and Chief

Financial Officer

 

80



--------------------------------------------------------------------------------

APPENDIX TO

ANALOGIC 401(K) PLAN

 

  Re: Minimum Distribution Requirements

SECTION I

DEFINITIONS

1.1 Definitions

For purposes of this Appendix the following terms have the following meanings.
Except as otherwise specifically provided herein, any term defined in
Section 1.1 of the Plan has the meaning given such term in such Section.

A Participant’s “designated beneficiary” means the individual who is designated
as the Participant’s Beneficiary under Article XVII of the Plan and is the
designated beneficiary under Code Section 401(a)(9) and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

A “distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first “distribution calendar year” is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
“distribution calendar year” is the calendar year in which distributions are
required to begin under Section 3.2 of this Appendix. The required minimum
distribution for the Participant’s first “distribution calendar year” will be
made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other “distribution calendar years”, including the
required minimum distribution for the “distribution calendar year” in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that “distribution calendar year”.

A Participant’s or Beneficiary’s “life expectancy” means his life expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury regulations.

A “Participant’s account balance” means the Account balance as of the last
Valuation Date in the calendar year immediately preceding the “distribution
calendar year” (the “valuation calendar year”) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the “valuation calendar year” after the Valuation Date and
decreased by distributions made in the “valuation calendar year” after the
Valuation Date. The Account balance for the “valuation calendar year” includes
any amounts rolled over or transferred to the Plan either in the “valuation
calendar year” or in the “distribution calendar year” if distributed or
transferred in the “valuation calendar year”.

 

81



--------------------------------------------------------------------------------

SECTION II

GENERAL RULES

2.1 Effective Date

The provisions of this Appendix will apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year.

2.2 Precedence

The requirements of this Appendix will take precedence over any inconsistent
provisions of the Plan. In addition, the definition of “life expectancy” in this
Appendix will take precedence over the definition of life expectancy described
in the Plan with respect to installment payments.

2.3 Requirements of Treasury Regulations Incorporated

All distributions required under this Appendix will be determined and made in
accordance with the Treasury regulations under Code Section 401(a)(9).

SECTION III

TIME AND MANNER OF DISTRIBUTION

3.1 Required Beginning Date

A Participant’s entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant’s Required Beginning Date.

3.2 Death of Participant Before Distributions Begin

If a Participant dies before distributions begin, the Participant’s entire
interest will be distributed no later than as follows:

 

(a) If the Participant’s surviving spouse is the Participant’s sole “designated
beneficiary”, then distribution to the surviving spouse will be made in a single
sum payment by the later of (i) December 31 of the calendar year containing the
fifth (5th) anniversary of the Participant’s death or (ii) December 31 of the
calendar year in which the Participant would have attained age seventy and
one-half (70 1/2).

 

(b)

If the Participant’s surviving spouse is not the Participant’s sole “designated
beneficiary”, then the Participant’s entire interest will be distributed to the

 

82



--------------------------------------------------------------------------------

 

“designated beneficiary” by December 31 of the calendar year containing the
fifth (5th) anniversary of the Participant’s death.

 

(c) If there is no “designated beneficiary” as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
(5th) anniversary of the Participant’s death.

 

(d) If the Participant’s surviving spouse is the Participant’s sole “designated
beneficiary” and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 3.2, other than
Section 3.2(a), will apply as if the surviving spouse were the Participant.

For purposes of this Section 3.2, unless Section 3.2(d) applies, distributions
are considered to begin on the Participant’s Required Beginning Date. If
Section 3.2(d) applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under
Section 3.2(a).

3.3 Form of Distribution

Unless the Participant’s interest is distributed in a single sum on or before
the Required Beginning Date, distribution shall be made for each “distribution
calendar year” in a single sum payment equal to the Participant’s full vested
interest in his Account determined as of the date payment is made.

SECTION IV

REQUIRED MINIMUM DISTRIBUTIONS

AFTER PARTICIPANT’S DEATH

4.1 Death On or After Date Distributions Begin

If a Participant dies on or after the date distributions begin, the
Participant’s remaining Account balance shall be distributed in a single sum by
the close of the “distribution calendar year” in which the Participant’s death
occurred or, if distribution was made to the Participant for such “distribution
calendar year”, no later than the close of the “distribution calendar year”
following the year of the Participant’s death.

4.2 Death Before Date Distributions Begin

If the Participant dies before the date distributions begin, distribution of the
Participant’s Account shall be made in a single sum payment within the period
described in Section 3.2.

 

83